Report to: Pretium Resources Inc. Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC Document No. 1491990100-REP-R0001-01 Report to: Pretium Resources Inc. Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC Effective Date: June 19, 2014 Prepared by David Ireland, C.Eng., P.Eng. Lynn Olssen, MAusIMM (CP) John Huang, Ph.D., P.Eng. Pierre Pelletier, P.Eng. Hamish Weatherly, M.Sc., P.Geo. Harvey Wayne Stoyko, P.Eng. Sabry Abdel Hafez, Ph.D., P.Eng. Colm Keogh, P.Eng. Catherine Schmid, M.Sc., P.Eng. Brent McAfee, P.Eng. Michael Chin, P.Eng. Brian Gould, P.Eng. Michael Wise, P.Eng. Paul Greisman, Ph.D., P.Eng. Wayne E. Scott, P.Eng. Ali Farah, P.Eng. George Zazzi, P.Eng. Trevor Crozier, M.Eng., P.Eng. Sharon Blackmore, M.Sc., P.Geo. DI/jc Suite 800, 555 West Hastings Street, Vancouver, British Columbia, V6B 4N6 Phone: 604.408.3788 Fax: 604.408.3722 TABLE OF CONTENTS Summary 1-1 Introduction 1-1 Property Description and Location 1-2 Geology and Mineralization 1-2 Mineral Resource Estimates 1-3 Drilling, Sampling, Assaying and Data Verification 1-3 Bulk Sample Test Work 1-5 Mineral Resource Estimation 1-6 Mineral Processing and Metallurgical Testing 1-9 Metallurgical Testing 1-9 Mineral Processing 1-10 Mineral Reserve Estimates 1-13 Mining Methods 1-13 Project Infrastructure 1-15 Avalanche Hazard Assessment 1-19 Transmission Line 1-19 Tailings Delivery System 1-19 Environmental 1-20 Capital Costs 1-20 Operating Costs 1-21 Economic Analysis 1-23 Project Execution Plan 1-23 Conclusions and Recommendations 1-24 Introduction 2-1 Qualified Persons 2-2 Information and Data Sources 2-4 Reliance on Other Experts 3-1 Introduction 3-1 Lynn Olssen, B.Sc., MAusIMM (CP) 3-1 Sabry Abdel Hafez, Ph.D., P.Eng. 3-1 Property Description and Location 4-1 Location 4-1 Tenure 4-2 Status of Mining Titles 4-3 Confirmation of Tenure 4-6 1491990100-REP-R0001-01 iii Royalties, Fees and Taxes 4-6 Accessibility, Climate, Local Resources, Infrastructure and Physiography 5-1 Climate And Physiography 5-1 Vegetation 5-1 Accessibility 5-1 Infrastructure 5-3 History 6-1 Early Exploration 6-1 Exploration by Silver Standard Resources Inc. (2001-2010) 6-2 Previous Feasibility Studies on the Property (1990) 6-4 Prior Mineral Production 6-4 Preliminary Economic Assessment (2010) 6-4 Geological Setting and Mineralization 7-1 Regional Geological Setting 7-1 Brucejack Property Geology 7-3 Deposit Types 8-1 Exploration 9-1 Bulk Sample 9-2 Drilling 10-1 Sample Preparation, Analyses, and Security 11-1 Sample Preparation and Analysis 11-1 Quality Assurance And Quality Control 11-2 Author’s Opinion on Date Sample Preparation, Security and Analytical Procedures 11-2 Data Verification 12-1 Mineral Processing and Metallurical Testing 13-1 Introduction 13-1 Historical Test Work 13-2 2009 to 2014 Test Work 13-3 Sample Description 13-4 2012 to 2014 Test Samples 13-4 2010 to 2011 Tests Samples 13-6 2009 to 2010 Test Samples 13-7 Sample Head Analyses 13-8 Ore Hardness Test Work 13-13 Sample Specific Gravity 13-15 Flotation Test Work 13-16 Locked Cycle Test (2012 and 2013) 13-52 1491990100-REP-R0001-01 iv Melting Test Work 13-55 Solids Liquid Separation Tests Work 13-55 Bulk Sample Processing 13-58 Sample Description and Head Assay Analysis 13-58 Process Description 13-59 Results and Discussion 13-61 Conclusions 13-64 Recommendations 13-64 Metallurgical Performance Projection 13-64 Mineral Resource Estimates 14-1 Input Data 14-1 Estimate Test Work in the Bulk Sample Area 14-2 Estimation 14-4 Model Validation 14-7 Classification 14-8 Resource Reporting 14-8 Mineral Reserve Estimates 15-1 General 15-1 Cut-off Grade 15-1 Net Smelter Return Model 15-2 Mining Shapes 15-6 Dilution and Recovery Estimates 15-6 Orebody Description 15-8 VOK Zone 15-8 West Zone 15-9 Mineral Reserves 15-10 Mining Methods 16-1 General 16-1 Mine Design 16-2 Access and Ramp Infrastructure 16-2 Level Development 16-4 Stope Design 16-8 Mining Method and Sequence 16-10 Block Definition 16-10 Stope Cycle 16-11 Stope Sequence 16-13 Backfilling 16-14 Paste Backfill Test Work 16-14 Development and Production Schedule 16-17 Production Rate 16-17 Pre-production Development 16-18 Execution and Transition Plan 16-23 Sustaining Development 16-25 LOM Production Schedule 16-26 1491990100-REP-R0001-01 v Geotechnical 16-28 Ventilation 16-49 Recovery Methods 17-1 Mineral Processing 17-1 Introduction 17-1 Summary 17-1 Flowsheet Development 17-2 Plant Design 17-5 Process Plant Description 17-6 Annual Production Estimate 17-18 Project Infrastructure 18-1 Overview 18-1 Geotechnical 18-5 Overview 18-5 Foundations 18-5 Site Grading 18-6 Access 18-7 Access Roads 18-7 Glacier Crossing 18-8 Internal Site Roads and Pad Areas 18-11 Grading and Drainage 18-13 Avalanche Hazard Assessment 18-13 Background on Snow Avalanches 18-13 Brucejack Avalanche Hazard 18-16 Transmission Line 18-23 Transmission Line Interconnection and Route 18-23 Transmission Line Design and Construction 18-25 Transmission Line Operations, Maintenance and Emergency Response 18-27 Transmission Line Feasibility Budget Estimates 18-28 Surface Facilities 18-29 Architectural Design Basis 18-29 Mill Site Infrastructure Facility Description 18-30 Water Supply and Distribution 18-32 Mill Site Fresh Water Supply Infrastructure 18-32 Water Treatment Plants 18-33 Underground Mine and Surface Water Treatment Plant 18-33 Potable Water Treatment Plant 18-33 Sewage Treatment Plant 18-33 Waste Rock Disposal 18-34 Quarry 18-34 Tailings Delivery System 18-35 Brucejack Lake Suspended Solids Outflow Control 18-35 Communications 18-36 Site Telecommunication System 18-36 1491990100-REP-R0001-01 vi Process Plant Control 18-37 Power Supply and Distribution 18-39 Fuel Supply and Distribution 18-40 Off-site Infrastructure 18-40 Knipple Transfer Station Site Preparation 18-40 Knipple Transfer Station Facilities 18-41 Bowser Airstrip 18-43 Market Studies and Contracts 19-1 Markets 19-1 Smelter Terms 19-1 Logistics Plan 19-2 Equipment and Materials Transportation 19-2 Concentrate Transportation 19-5 Environmental Studies, Permitting, and Social or Community Impact 20-1 Sustainability and Environmental Matters 20-1 Guiding Principles and Criteria 20-1 Consultation 20-2 Environmental Setting 20-4 Acid Rock Drainage/Metal Leaching 20-9 Water Quality 20-13 Social Setting 20-14 Water Management 20-17 Waste Management 20-21 Air Emission Control 20-22 Closure Plan and Costs 20-23 Certification and Permit Requirements 20-24 Environmental Assessment Process 20-24 Regulatory Requirements 20-25 Financial Assurance 20-27 Capital and Operating Costs 21-1 Capital Cost Estimate 21-1 Purpose and Class of Estimate 21-1 Estimate Base Date and Validity Period 21-2 Estimate Approach 21-2 Responsibility Matrix 21-2 Work Breakdown Structure 21-3 Elements of Cost 21-3 Methodology 21-4 Capital Cost Exclusions 21-6 Operating Cost Estimate 21-7 Summary 21-7 Mining Operating Costs 21-9 Process Operating Costs 21-12 Backfilling Operating Costs 21-15 Water Treatment Operating Costs 21-15 1491990100-REP-R0001-01 vii General and Administrative, and Surface Services 21-16 Economic Analysis 22-1 Introduction 22-1 Pre-tax Model 22-1 Financial Evaluations 22-1 Metal Price Scenarios 22-3 Royalties 22-4 Smelter Terms 22-4 Markets and Contracts 22-4 Markets 22-4 Contracts 22-5 Transportation and Insurance 22-5 Sensitivity Analysis 22-5 Taxes 22-7 Adjacent properties 23-1 Kerr-Sulphurets-Mitchell 23-1 High Property 23-3 Treaty Creek Property 23-3 Other Relevant Data and Information 24-1 Project Execution Plan 24-1 Introduction 24-1 Health, Safety, Environmental and Security 24-1 Execution Strategy 24-2 Engineering 24-7 Procurement and Contracts 24-7 Construction Labour Requirement 24-10 Construction Camp 24-10 Housekeeping and Hazardous Waste Management 24-11 Construction Equipment 24-11 Communication 24-11 Construction Power 24-11 Mechanical Completion 24-12 Commissioning 24-12 Construction Methods 24-13 Risk Management 24-20 Interpretation and Conclusions 25-1 Mineral Resource 25-1 Mineral Processing and Metallurgical Testing 25-2 Mining Methods 25-2 Mining Risks 25-2 Project Infrastructure 25-3 Avalanche Hazard Assessment 25-3 Transmission Line 25-4 Geotechnical 25-4 1491990100-REP-R0001-01 viii Waste Rock Disposal 25-5 Brucejack Lake Outflow Monitoring and Suspended Solids Control 25-6 Water Management Plan 25-6 Hydrogeological Assessment 25-7 Tailings Delivery System 25-8 Environmental 25-8 Geochemistry 25-9 Recomendations 26-1 Geology 26-1 Mineral Processing and Metallurgical Testing 26-1 Market Studies and Contracts 26-1 Mining Methods 26-2 Geotechnical 26-2 Hydrogeological Recommendations 26-4 Project Infrastructure 26-4 Avalanche Hazard Assessment 26-4 Transmission Line 26-6 Geotechnical 26-6 Waste Rock Disposal 26-7 Tailings Delivery System 26-8 Brucejack Lake Outflow Monitoring Weir 26-8 Water Management Plan 26-8 Mill Site Layout 26-9 Environmental 26-9 Geochemistry 26-9 References 27-1 Avalanche Hazard Assessment 27-1 Internal Site Roads and Pad Areas 27-1 Brucejack Lake Outflow Monitoring Weir and Suspended Solids Control 27-1 Geotechnical 27-2 Waste Rock Disposal 27-2 Quarry 27-2 Water Management 27-2 Environmental 27-3 Water Quality 27-3 Acid Rock Drainage/Metal Leaching 27-3 Mining 27-3 Mining Geotechnical 27-4 Geology 27-5 Metallurgy and Recovery Methods 27-6 Capital Cost Estimate 27-7 Hydrogeological/Groundwater 27-8 Certificates of Qualified persons 28-1 1491990100-REP-R0001-01 ix David Ireland, C.Eng., P.Eng. 28-1 Lynn Olssen, MAusIMM(CP) 28-3 John Huang, Ph.D., P.Eng. 28-4 Pierre Pelletier, P.Eng. 28-5 Hamish Weatherly, M.Sc., P.Geo. 28-7 Harvey Wayne Stoyko, P.Eng. 28-8 Sabry Abdel Hafez, Ph.D., P.Eng. 28-9 Colm Keogh, P.Eng. 28-10 Catherine Schmid, M.Sc., P.Eng. 28-11 Brent McAfee, P.Eng. 28-12 Michael Chin, P.Eng. 28-13 Brian Gould, P.Eng. 28-14 Michael Paul Wise, P.Eng., MBA 28-15 Paul Greisman, Ph.D., P.Eng. 28-16 Wayne E. Scott, P.Eng. 28-17 Ali Farah, P.Eng. 28-18 George Zazzi, P.Eng. 28-19 Trevor Crozier, M.Eng., P.Eng. 28-20 Sharon Blackmore, M.Sc., P.Geo. 28-21 LIST OF TABLES Table 1.1 VOK Mineral Resource Estimate Based on a Cut-off Grade of 5g/t AuEq – December 2013(1)(4)(5) 1-9 Table 1.2 West Zone Mineral Resource Estimate Based on a Cut-off Grade of 5g/t AuEq – April 2012(1)(4)(5) 1-9 Table 1.3 Brucejack Mineral Reserves*, by Zone and by reserve Category 1-13 Table 1.4 Summary of Initial Capital Cost 1-20 Table 1.5 Overall Operating Cost 1-22 Table 1.6 Key Milestone Dates 1-24 Table 2.1 Summary of QPs 2-2 Table 4.1 Mineral Claims for the Brucejack Property 4-3 Table 6.1 Exploration History of the Sulphurets Property Between 1960 and 2008 6-1 Table 9.1 Exploration of the Brucejack Deposit 9-1 Table 10.1 Drilling on the Brucejack Deposit 10-1 Table 13.1 Major Metallurgical Testing Programs 13-1 Table 13.2 Mineralogical Assessment (West Zone) 13-2 Table 13.3 Metallurgical Performance Projection 13-3 Table 13.4 Master Composites (2012 Test Program) 13-5 Table 13.5 Composite BJ-A Composition (2012 Test Program) 13-5 Table 13.6 Composite Samples (2013 Test Program) 13-6 Table 13.7 Conceptual Master Compositing List (2010/2011) 13-6 Table 13.8 Head Assay Comparison (2012) 13-8 1491990100-REP-R0001-01 x Table 13.9 Head Assay Comparison (2013) 13-9 Table 13.10 Metal Contents of Composite Samples (2010 to 2011) 13-9 Table 13.11 Metal and Sulphur Contents of Composite Samples (2009 to 2010) 13-10 Table 13.12 Mineral Abundance of the Samples 13-12 Table 13.13 Chemical and Mineral Composition of Composite SEU & MU 13-13 Table 13.14 Conventional Grindability and Crushability Test Results 13-13 Table 13.15 SMC Test Results (2012) 13-14 Table 13.16 Sample Specific Gravity (2012) 13-15 Table 13.17 Sample Specific Gravity (2009 to 2010) 13-15 Table 13.18 Metallic Gold Test Results – Composite Samples (2012) 13-27 Table 13.19 Metallic Gold Test Results – Composite Samples (2009 to 2011) 13-28 Table 13.20 Metallic Gold Test Results – Individual Samples (2009 to 2010) 13-29 Table 13.21 Gravity Concentration Test Results (2009 to 2010) 13-31 Table 13.22 Gravity Concentration Modelling Results (2012) 13-32 Table 13.23 Gravity Separation Test Results 13-33 Table 13.24 Mathematical Model Results – Gold Recovery 13-34 Table 13.25 Precious Metal Material Balance 13-34 Table 13.26 Occurrences of Gold in Leach Residues 13-38 Table 13.27 Head Sample Cyanidation Test Results (2009-2010) 13-39 Table 13.28 Concentrate Cyanidation Test Results (2009 to 2010) 13-41 Table 13.29 Test Results - Gravity Concentration, Flotation and Cyanide Leach Combined Flowsheet (Flowsheet A) (2009 to 2010) 13-42 Table 13.30 Test Results – Flotation, Gravity Concentration and Cyanide Leach Combined Flowsheet (Flowsheet B) (2009 to 2010) 13-43 Table 13.31 Test Results - Gravity Concentration, Flotation, Secondary Gravity Concentration and Cyanide Leach Combined Flowsheet (Flowsheet C) (2010 to 2011) 13-45 Table 13.32 Gravity/Leaching Test Results on Re-ground Flotation Concentrate (2010 to 2011) 13-46 Table 13.33 Variability Test Results (2010 to 2011) 13-49 Table 13.34 Locked Cycle Tests Results 13-54 Table 13.35 Conventional Thickening Test Results for Flotation Concentrate 13-56 Table 13.36 Conventional Thickening Test Results for Flotation Tailings 13-56 Table 13.37 Recommended Thickening Design Parameters 13-57 Table 13.38 Filtration Test Results and Sizing Summary 13-58 Table 13.39 Flowsheet Difference between Bulk Sample Process Program and Proposed Process for the Project 13-61 Table 13.40 Bulk Sample Processing Metallurgical Performances 13-63 Table 13.41 Metallurgical Performance Projection – VOK Zone 13-65 Table 13.42 Metallurgical Performance Projection – West Zone 13-66 Table 14.1 December 2013 Estimation and Search Parameters Within High-grade Mineralized Domains for the VOK 14-6 Table 14.2 December 2013 Mineral Resource versus November 2012 Mineral Resource and Mill Results by Bulk Sample Cross-cut 14-7 Table 14.3 November 2012 versus December 2013 Mineral Resource Estimates Within Local Test Area above a 5g/t AuEq Cut-off 14-8 Table 14.4 VOK Mineral Resource Estimate Based on a Cut-off Grade of 5 g/t AuEq – December 2013(1)(4)(5) 14-9 Table 14.5 West Zone Mineral Resource Estimate Based on a Cut-off Grade of 5g/t AuEq – April 2012(1)(4)(5) 14-9 Table 15.1 Net Smelter Return Parameters 15-3 Table 15.2 Brucejack Mineral Reserves* by Zone and by Reserve Category 15-11 Table 15.3 Brucejack Mineral Reserves* by Mining Block 15-11 1491990100-REP-R0001-01 xi Table 16.1 Development Design Parameters 16-8 Table 16.2 Stope Design Parameters 16-9 Table 16.3 LOM Paste Fill Requirements 16-14 Table 16.4 Summary of Stage 2 UC Results 16-15 Table 16.5 LOM Backfilling – Waste Rock and Mill Tailings 16-16 Table 16.6 Crew Size During Development and Transition Phases 16-25 Table 16.7 LOM Development Requirements 16-26 Table 16.8 LOM Tonnes and Grades 16-28 Table 16.9 Rock Mass Properties 16-30 Table 16.10 Ground Support Recommendations 16-33 Table 16.11 Mine Infrastructure Excavations – Ground Support Recommendations 16-37 Table 16.12 Contractor and Pretivm Equipment during Pre-production Development 16-44 Table 16.13 Underground Development and Production Equipment List 16-45 Table 16.14 Support Equipment List 16-47 Table 16.15 Total Airflow Requirements 16-51 Table 16.16 Primary Fan Specifications 16-53 Table 16.17 Pump Installation Schedule 16-58 Table 16.18 Conveyor Parameters 16-64 Table 16.19 Total Water Consumption 16-69 Table 16.20 Propane Consumption 16-82 Table 16.21 Manpower by Operational Group 16-89 Table 17.1 Major Design Criteria 17-5 Table 17.2 Projected Gold and Silver Production 17-19 Table 18.1 Recommended Allowable Bearing Pressures and Maximum Foundation Widths 18-5 Table 18.2 Recommended Permanent Cut-and-Fill Slope Angles 18-6 Table 18.3 Canadian Classification System for Avalanche Size 18-15 Table 18.4 Avalanche Path or Area Label and Corresponding Element at Risk 18-16 Table 18.5 Mine Site Avalanche Paths or Areas 18-17 Table 18.6 Access Road Avalanche Paths or Areas 18-19 Table 19.1 Gold and Silver Prices 19-1 Table 20.1 Average Monthly Climate Data for the Project Site 20-5 Table 20.4 List of BC Authorizations, Licences, and Permits Required to Develop the Brucejack Project 20-26 Table 20.5 List of Federal Approvals and Licences that May be Required to Develop the Brucejack Project 20-27 Table 21.1 Summary of Initial Capital Costs 21-1 Table 21.2 Foreign Exchange Rates 21-2 Table 21.3 Overall Operating Cost 21-8 Table 21.4 LOM Underground Operating Costs by Activity 21-10 Table 21.5 Underground Operating Costs – Mine General Area 21-11 Table 21.6 Annual Underground Mine Operating Costs (Cdn$million) 21-12 Table 21.7 Summary of Process Operating Cost 21-13 Table 21.8 Summary of Backfilling Operating Cost 21-15 Table 21.9 Summary of Water Treatment Operating Cost 21-16 Table 21.10 G&A Operating Cost 21-17 Table 21.11 Surface Services Operating Costs 21-18 Table 22.1 Metal Production Quantities 22-2 Table 22.2 Summary of Pre-tax NPV, IRR, and Payback by Metal Price 22-3 Table 22.3 Summary of Post-tax NPV, IRR, and Payback by Metal Price 22-4 Table 22.4 Components of the Various Taxes 22-7 Table 23.1 Mineral Reserve Estimates for the KSM Property as of December 31, 2012 23-2 Table 24.1 Significant Activity Milestone Dates to Project Handover 24-5 1491990100-REP-R0001-01 xii Table 24.2 Project Responsibility Matrix 24-16 Table 24.3 Top Ten High-level Risks 24-20 Table 26.1 Brucejack Avalanche Management Program Components 26-5 LIST OF FIGURES Figure 1.1 Simplified Process Flowsheet 1-12 Figure 1.2 Overall Site Layout 1-16 Figure 1.3 Mill Site Layout 1-17 Figure 1.4 Knipple Transfer Station Facility Layout 1-18 Figure 1.5 Overall Operating Cost Distribution 1-22 Figure 4.1 Property Location Map 4-2 Figure 4.2 Brucejack Property Mineral Claims 4-4 Figure 4.3 Pretivm Mineral Claims 4-5 Figure 5.1 Project Access 5-2 Figure 6.1 Examples of High Grade Gold Intersections in the VOK 6-3 Figure 7.1 Location of Brucejack and Snowfield Deposits in the Northwest-trending Structural Culmination of Lower Jurassic Rocks of the Stikine Terrane on the Western Side of the Bowser Basin 7-2 Figure 7.2 Geological Map of the Property Showing Location of Defined Mineralized Zones and their Association with the Arcuate Band of Quartz-sericite-pyrite Alteration (shown in yellow) 7-4 Figure 7.3 Brucejack Property Geology Legend for Figure 7.2 7-5 Figure 8.1 Schematic Showing Relative Position of the Brucejack Deposit to a Porphyry Copper-gold System 8-2 Figure 9.1 Planned (top) Versus Actual Completed (bottom) Bulk Sample Area Layout on the 1,345m Level, VOK Deposit 9-3 Figure 13.1 Gold Recovery versus Primary Grind Size (2012) 13-16 Figure 13.2 Silver Recovery versus Primary Grind Size (2012) 13-17 Figure 13.3 Effect of Primary Grind Size on Gold Recovery (2010 to 2011) 13-18 Figure 13.4 Effect of Primary Grind Size on Silver Recovery (2010 to 2011) 13-18 Figure 13.5 Effect of Primary Grind Size on Gold Recovery (2009 to 2010) 13-19 Figure 13.6 Collector Screening Tests – Gold Recovery (2012) 13-20 Figure 13.7 Collector Screening Tests – Silver Recovery (2012) 13-20 Figure 13.8 Effect of Reagent and Slurry pH on Gold Recovery (2009 to 2010) 13-21 Figure 13.9 Effect of Cleaner Flotation on Gold Recovery (Composite, 2012) 13-22 Figure 13.10 Effect of Cleaner Flotation on Silver Recovery (Composite, 2012) 13-22 Figure 13.11 Effect of Cleaner Flotation on Gold Recovery (Interval Samples, 2012) 13-23 Figure 13.12 Effect of Cleaner Flotation on Gold Recovery (Composites, 2013) 13-24 Figure 13.13 Effect of Cleaner Flotation on Silver Recovery (Interval Samples, 2012) 13-24 Figure 13.14 Effect of Cleaner Flotation on Silver Recovery (Composites, 2013) 13-25 Figure 13.15 Effect of Cleaner Flotation on Gold Recovery (2009 to 2010) 13-25 Figure 13.16 Gold Recovery by Gravity Concentration – Composite Samples (2012) 13-30 Figure 13.17 Cumulative Stage GRG versus Grind Size for Gold and Silver 13-32 Figure 13.18 Gold Cyanide Extraction – Whole Ore Leach (2012) 13-35 Figure 13.19 Silver Cyanide Extraction – Whole Ore Leach (2012) 13-36 Figure 13.20 Gold Cyanide Extraction – Concentrate Leach (2012) 13-37 Figure 13.21 Silver Cyanide Extraction – Concentrate Leach (2012) 13-37 1491990100-REP-R0001-01 xiii Figure 13.22 Bulk Concentrate Leach Retention Time Test Results (2010 to 2011) 13-39 Figure 13.23 Metal Recovery - Gravity and Bulk Flotation Flowsheet (2012) 13-47 Figure 13.24 Metal Recovery - Gravity Concentration (2012) 13-47 Figure 13.25 Gravity Concentrate Grade versus Head Grade – Gold (2012) 13-48 Figure 13.26 Gravity Concentrate Grade versus Head Grade – Silver (2012) 13-49 Figure 13.27 Variability Test Results – Gold Metallurgical Performance (2010-2011) 13-51 Figure 13.28 Variability Test Results – Silver Metallurgical Performance (2010-2011) 13-52 Figure 13.29 Flotation Concentrate CCD Wash Test Results 13-57 Figure 13.30 Bulk Sample Process Flowsheet 13-60 Figure 15.1 Sources of Stope Dilution 15-7 Figure 15.2 Cross-section through the VOK Zone LOM Mining Shapes 15-9 Figure 15.3 Cross-section through the West Zone LOM Mining Shapes 15-10 Figure 15.4 Reserve Shapes and Mining Blocks in the VOK Zone 15-12 Figure 15.5 Reserve Shapes and Mining Blocks in the West Zone 15-13 Figure 16.1 Mine Access and Development Infrastructure 16-3 Figure 16.2 Brucejack Twin Declines and Ramp System 16-4 Figure 16.3 VOK Zone Sublevel Arrangement – Long Section 16-5 Figure 16.4 Typical Level Plan – 1,200 Level in the VOK Zone 16-6 Figure 16.5 Standard Designs – Hanging Wall Drive 16-7 Figure 16.6 Standard Design – Main Decline 16-7 Figure 16.7 MSO Stope Shapes – VOK Zone 16-9 Figure 16.8 MSO Stope Shapes – West Zone 16-10 Figure 16.9 Typical LHOS Design 16-12 Figure 16.10 Example of Primary/Secondary LHOS at Brucejack Mine 16-13 Figure 16.11 Extent of Development Prior to Project Start 16-19 Figure 16.12 Extent of Mine Development at the Main Onset of VOK Stoping 16-22 Figure 16.13 Critical Path Construction and Development Activities 16-23 Figure 16.14 Life of Mine Production Schedule by Mining Block 16-27 Figure 16.15 LOM Production Schedule by Activity 16-27 Figure 16.16 Estimated Inflow to Underground Workings for Base Case Predictive Simulation and Selected Sensitivity Scenarios 16-42 Figure 16.17 Brucejack Ventilation System – Looking West 16-50 Figure 16.18 Typical Production Level 16-52 Figure 16.19 Conveyor Fire Isolation 16-54 Figure 16.20 Dewatering Plan 16-59 Figure 16.21 Underground Solids and Slimes Handling 16-61 Figure 16.22 Tipple and Ore Bin Sectional Projection 16-62 Figure 16.23 Crusher Feed and Crusher 16-63 Figure 16.24 Underground Power Requirement Profile 16-64 Figure 16.25 Portal Substation and Underground Single Line Diagrams 16-66 Figure 16.26 Mine Water Distribution Schematic 16-68 Figure 16.27 Fuel Bay Layout 16-71 Figure 16.28 Warehouse Plan and Sections 16-73 Figure 16.29 Bulk Emulsion Storage - Plan and Sections 16-75 Figure 16.30 Cap and Powder Storage - Plan and Section 16-76 Figure 16.31 Permanent Refuge Station 16-77 Figure 16.32 Underground Communications System Schematic 16-78 Figure 16.33 Portal Structure 16-80 Figure 16.34 Paste Fill Distribution System Schematic Showing Paste Pumping Zones 16-85 Figure 16.35 Paste Fill Distribution System Schematic 16-86 Figure 16.36 Pre-production Paste Fill Line Requirement 16-87 Figure 16.37 Manpower Loading by Year 16-90 1491990100-REP-R0001-01 xiv Figure 17.1 Simplified Process Flowsheet 17-4 Figure 18.1 Brucejack Overall Site Layout 18-3 Figure 18.2 Brucejack Mill Site Layout 18-4 Figure 18.3 Knipple Glacier Access Road 18-9 Figure 18.4 Mine Site Area Avalanche Hazards 18-18 Figure 18.5 Access Road Avalanche Hazards 18-21 Figure 18.6 Map of Transmission Line Route 18-24 Figure 18.7 Photo of Typical Slopes in the Salmon River Valley 18-25 Figure 18.8 Helicopter Placing Steel Transmission Structure for the LLH Project 18-26 Figure 18.11 Knipple Transfer Station Facility Layout 18-42 Figure 18.12 Bowser Airstrip 18-44 Figure 20.1 Brucejack Lake Water Balance Model Schematic – Operations (Average Conditions) 20-21 Figure 21.1 Overall Operating Cost Distribution 21-8 Figure 21.2 Process Operating Cost Distribution 21-14 Figure 22.1 Pre-tax Cash Flow 22-3 Figure 22.2 Pre-tax NPV (5%) Sensitivity Analysis 22-6 Figure 22.3 Figure 22.3 Pre-tax IRR Sensitivity Analysis 22-6 Figure 22.4 Pre-tax Payback Period Sensitivity Analysis 22-7 Figure 24.1 Project Management Organization Chart 24-3 Figure 24.2 Level 1 Execution Schedule 24-6 Figure 24.3 Preliminary Contracting Structure 24-9 GLOSSARY Units of Measure above mean sea level amsl acre ac ampere A annum (year) a billion B billion tonnes Bt billion years ago Ga British thermal unit BTU centimetre cm cubic centimetre cm3 cubic feet per minute cfm cubic feet per second ft3/s cubic foot ft3 cubic inch in3 cubic metre m3 cubic yard yd3 Coefficients of Variation CVs day d days per week d/wk 1491990100-REP-R0001-01 xv days per year (annum) d/a dead weight tonnes DWT decibel adjusted dBa decibel dB degree ° degrees Celsius °C diameter ø dollar (American) US$ dollar (Canadian)Cdn Cdn$ dry metric ton dmt foot ft gallon gal gallons per minute (US) gpm Gigajoule GJ gigapascal GPa gigawatt GW gram g grams per litre g/L grams per tonne g/t greater than > hectare (10,000 m2) ha hertz Hz horsepower hp hour h hours per day h/d hours per week h/wk hours per year h/a inch in kilo (thousand) k kilogram kg kilograms per cubic metre kg/m3 kilograms per hour kg/h kilograms per square metre kg/m2 kilometre km kilometres per hour km/h kilopascal kPa kilotonne kt kilovolt kV kilovolt-ampere kVA kilovolts kV kilowatt kW kilowatt hour kWh kilowatt hours per tonne kWh/t kilowatt hours per year kWh/a less than < litre L 1491990100-REP-R0001-01 xvi litres per minute L/m megabytes per second Mb/s megapascal MPa megavolt-ampere MVA megawatt MW metre m metres above sea level masl metres Baltic sea level mbsl metres per minute m/min metres per second m/s microns µm milligram mg milligrams per litre mg/L millilitre mL millimetre mm million M million bank cubic metres Mbm3 million bank cubic metres per annum Mbm3/a million tonnes Mt minute (plane angle) ' minute (time) min month mo ounce oz pascal Pa centipoise mPa∙s parts per million ppm parts per billion ppb percent % pound(s) lb pounds per square inch psi revolutions per minute rpm second (plane angle) " second (time) s short ton (2,000 lb) st short tons per day st/d short tons per year st/y specific gravity SG square centimetre cm2 square foot ft2 square inch in2 square kilometre km2 square metre m2 three-dimensional 3D tonne (1,000 kg) (metric ton) t tonnes per day t/d tonnes per hour t/h 1491990100-REP-R0001-01 xvii tonnes per year t/a tonnes seconds per hour metre cubed ts/hm3 volt V week wk weight/weight w/w wet metric ton wmt Abbreviations and Acronyms abrasion index Ai acid base accounting ABA acid rock drainage ARD acidifying potential AP Air Terminal Building ATB Alpine Solutions Avalanche Services Alpine Solutions ALS Chemex ALS ALS Global ALS AMC Mining Consultants (Canada) Ltd. AMC arsenic As Association for the Advancement of Cost Engineering International AACE atomic absorption spectroscopy AAS atomic absorption AA BC Environmental Assessment Act BCEAA BGC Engineering Inc. BGC Black Hawk Mining Inc. Black Hawk Bond ball mill work index BWi Bond crushing mill work index CWi Bond rod mill work index RWi borax Na2B4O2 British Columbia BC Canadian development expense CDE Canadian Environmental Assessment Act CEAA Canadian exploration expense CEE Canadian Institute of Mining, Metallurgy and Petroleum CIM Canadian Pension Plan CPP carbon-in-leach CIL central equipment enclosure CEE CESL Limited CESL closed-circuit television CCTV construction management team CMT Corona Corporation Corona counter current decantation CCD cumulative distribution function CDF Cumulative Expenditures Account CEA cumulative net cash flows CNCFs cumulative tax credit account CTCA 1491990100-REP-R0001-01 xviii diesel engine exhaust emissions DEE digital elevation models DEM distributed control system DCS drop weight index DWi effective grinding length EGL Employment Insurance EI engineering, procurement, construction management EPCM environmental assessment certificate EAC Environmental Assessment Office EAO Environmental Assessment EA environmental impact statement EIS Environmental Management System EMS Exploration & Metallurgical Testing Inspectorate America Corporation or Metallurgical Division, Inspectorate Exploration and Mining Services Ltd. Inspectorate extended gravity recoverable gold and silver E-GRG Field Electrical Centre FEC FLSmidth Dawson Metallurgical FLS-DM FLSmidth Knelson Knelson fluorspar CaF2 fly-ash FA Gekko Systems Pty Ltd. Gekko general and administration G&A General Purpose GP GeoSpark Consulting Inc. GeoSpark gold equivalent AuEq gold Au Granduc Mines Ltd. Granduc gravity recoverable gold GRG gravity recoverable silver GRS gross vehicle weight GVW half absolute relative difference HARD hazard and operability analysis HAZOP Hazen Research Inc.; Inspectorate Hazen health, safety, and environmental HSE high-density polyethylene HDPE humidity cell HC Impact Benefit Agreements IBAs inductively coupled plasma ICP inductively coupled plasma-atomic emission spectroscopy ICP AES input/output I/O Instrument Approach Procedures IAP Instrument Flight Rules IFR integrated communications cap lamp ICCL internal rate of return IRR International Organization for Standardization ISO Joe Zhou Mineralogy Ltd JZM 1491990100-REP-R0001-01 xix joint venture JV Lacana Mining Corp. Lacana Land and Resource Management Plan LRMP lead nitrate Pb(NO3)2 life-of-mine LOM Light Detection and Ranging LiDAR load-haul-dumps LHDs Local Area Network LAN long hole open stoping LHOS Long Lake Hydro LLH mass spectrometer MS Medical Service Plan MSP metal leaching ML Metal Mining Effluent Regulations MMER Meteorological Service of Canada MSC methyl isobutyl carbinol MIBC Met-Solve Laboratories Inc. Met-Solve Mineable Shape Optimizer MSO MineCem MC Mineral Titles Online MTO Ministry of Energy, Mines, and Natural Gas MEMNG Ministry of Environment MOE motor control centres MCCs Multiple Indicator Kriging MIK National Instrument 43-101 NI 43-101 net cash flows NCFs net neutralization potential NNP net present value NPV net smelter return NSR neutralization potential ratio NPR neutralization potential NP Newhawk Gold Mines Ltd. Newhawk non-acid generating NAG North American Datum NAD North American Free Trade Agreement NAFTA Northern Transmission Line NTL Obstacle Limitation Surfaces OLS Omni Directional Approach Lighting System ODALS P&E Mining Consultants Inc. P&E parameters of concern POCs Particle Mineral Analysis PMA Paterson & Cooke P&C personal protective equipment PPE Placer Dome Inc. Placer Dome Pocock Industrial Inc. Pocock potassium amyl xanthate PAX 1491990100-REP-R0001-01 xx potassium permanganate MnO4 potentially acid generating PAG Precision Approach Path Indicators PAPI Pretium Resources Inc. Pretivm Process Mineralogical Consulting Ltd. PMCL programmable computer PC programmable logic controller PLC project execution plan PEP qualified person QP quality assurance/quality control QA/QC Quantitative Evaluation of Minerals by Scanning Electron Microscopy QEMSCAN Reference Evapotranspiration REF-ET Registered Retirement Savings Plans RRSPs remote avalanche control system RACS right-of-way ROW Risk Management Plan RMP rock quality designation RQD run-of-mine ROM Runout Zone RZ Runway End Identifier Lights REIL SAG mill/ball mill SAB scanning electron microscopy SEM Science-Based Effects Benchmarks SBEBs semi-autogeneous grinding SAG SGS Canada SGS shake flask extracts SFEs silica SiO2 Silver Standard Resources Inc. Silver Standard silver Ag Snowden Mining Industry Consultants Inc. Snowden Social and Community Management Systems SCMS sodium cyanide NaCN sodium nitrate NaNO3 sodium silicate Na2SiO3 solids liquid separation SLS Standards Council of Canada SCC sulphur S Sunstate Slag Blend SS Sustainable Resource Management Plan SRMP Teuton Resources Corporation Teuton the Brucejack Project the Project or the Property Traditional Knowledge/Traditional Use TK/TU twenty-foot equivalent units TEUs unconfined compressive strength UCS underground distribution system UDS 1491990100-REP-R0001-01 xxi uninterruptable power supply UPS Universal Transverse Mercator UTM Valard Construction Valard Valley of the Kings VOK or VOK Zone vertical shaft impact VSI very-high frequency VHF Visual Climb Area VCA Visual Flight Rules VFR VOK Domain 1 VOK D1 VOK Domain 2 VOK D2 VOK Domain 3 VOK D3 VOK Fault Zone VOK FZ VOK Weathered Rock Zone VOK WRZ Volcanic Sedimentary Facies VSF volcanogenic massive sulphide VMS Wardrop Engineering Inc. Wardrop water balance model WBM Water Quality Guidelines WQGs Water Treatment Plant WTP West Zone Fault Zone WZ FZ West Zone Fresh Rock WZ FR West Zone Weathered Rock Zone WZ WRZ West Zone WZ work breakdown structure WBS Workers' Compensation Board WCB x-ray diffraction XRD xxii SUMMARY Introduction The Brucejack Project (the Project or the Property), located in northwestern British Columbia (BC), will be a 2,700t/d underground mining operation over a 18-year life-of-mine (LOM).Ore will be processed using a combination of conventional sulphide flotation and gravity concentration to recover gold and silver.The Property is 100% owned by Pretium Resources Inc. (Pretivm). In 2014, Pretivm commissioned a team of consultants to complete a feasibility study update in accordance with National Instrument 43-101 (NI43-101) for the Project.The following consultants were commissioned to complete the component studies for the purpose of the feasibility study update: · Tetra Tech: overall project management; mineral processing and metallurgical testing; recovery methods; access infrastructure; internal site roads and pad areas; grading and drainage; ancillary facilities; water supply and distribution; water treatment plant; communications; power supply and distribution; fuel supply and distribution; off-site infrastructure; market studies and contracts; capital cost estimate; processing operating cost estimate; financial analysis; and project execution plan · Snowden Mining Industry Consultants Inc. (Snowden): property description and location, accessibility, climate, and physiology, history, geological setting and mineralization, deposit types, exploration, drilling, sample preparation, data verification, adjacent properties, and mineral resource estimates · AMC Mining Consultants (Canada) Ltd. (AMC): mining including mine capital and operating cost estimates, mineral reserve estimates · ERM Rescan: environmental studies, permits, and social or community impacts; and tailings delivery system · BGC Engineering Inc. (BGC): geotechnical design, mine hydrogeological/groundwater; waste disposal; environmental water management and water quality, acid rock drainage (ARD) and metal leaching (ML) · Alpine Solutions Avalanche Services (Alpine Solutions): avalanche hazard assessment · Valard Construction (Valard): transmission line. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-1 Property Description and Location The Property is situated approximately at 56°28′20″N Latitude by 130°11′31″W Longitude, a position approximately 950km northwest of Vancouver, 65km north-northwest of Stewart, and 21km south-southeast of the Eskay Creek Mine in the Province of BC.The Property consists of six mineral claims totalling 3,199.28ha in area and all claims are in good standing until January 31, 2025. The Property and the surrounding region have a history rich in exploration for precious and base metals dating back to the late 1800s.More recently in 2009 Silver Standard Resources Inc. (Silver Standard) began work on the Property.The 2009program included drilling, rock-chip and channel sampling, and re-sampling of historical drill core.In 2010, pursuant to a purchase and sale agreement between Silver Standard (as the seller) and Pretivm (as the buyer), Silver Standard sold to Pretivm all of the issued shares of 0890td., the owner of the Project and the adjacent Snowfield Project. Geology and Mineralization The Property is largely underlain by volcano-sedimentary rocks of the Lower Jurassic Hazelton Group.These rocks unconformably overlie volcanic arc sedimentary rocks of the Upper Triassic Stuhini Group along the westernmost part of the Property. Gold (± silver) mineralization is hosted in predominantly sub-vertical vein, vein stockwork, and subordinate vein breccia systems of variable intensity.The vein/stockwork systems display both parallel and discordant relationships to stratigraphy.These systems are relatively continuous along strike (several tens of metres to several hundreds of metres). Several mineralization zones have been explored to varying degrees including (from south to north): Bridge Zone, Valley of the Kings (VOK or VOK Zone), West Zone, Gossan Hill, Shore Zone, and SG Zone. High-grade gold mineralization in the VOK, the current focus of the Project, occurs in a series of west-northwest (and subordinate west-southwest) trending sub-vertical corridors of structurally reoriented vein stockworks and vein breccias.Stockwork mineralization displays both discordant and concordant relationships to the volcanic pile stratigraphy.Gold is typically present as gold-rich electrum within deformed quartz-carbonate (±adularia?) vein stockworks, veins, and subordinate vein breccias. Recent underground exploration carried out as a part of the bulk sample program confirmed the location of corridors of stockwork-style mineralization and the lithological contacts in this part of the deposit (within the VOK). The VOK deposit is currently defined over 1,200m in east-west extent, 600m in north-south extent, and up to 650m in depth below the topographic surface.The West Zone appears to form the northern limb of an anticline that links up with the VOK in the south, and the southern limb of a syncline that extends further to the north. This zone, which is currently defined over 590 m along its northwest strike, 560 m across strike, and down to 650 m in depth, is open to the northwest, southeast, and at depth to the northeast. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-2 The Brucejack deposit is considered to be a transitional to intermediate sulphidation epithermal stockwork vein system-hosted gold-silver deposit that was developed in a dynamic extensional basin.It is likely associated with a deeper porphyry system that developed within an active island arc tectonic setting. Mineral Resource Estimates In August 2013, Snowden was engaged by Pretivm to complete an update of the Mineral Resource estimate for the VOK Zone at the Project in compliance with NI43-101 and Form 43-101F1.In addition, the West Zone estimate created as part of the April 2012 Mineral Resource (Jones 2012a) has been documented in this report for completeness.West Zone was not updated for this Mineral Resource as there has been very little additional drilling in this area. Drilling, Sampling, Assaying and Data Verification The input data for the VOK Mineral Resource estimate comprised 932 drillholes totalling 218,238m.The drilling consisted of: · 9 historic drillholes (579m) · 490 surface drillholes drilled between 2009 and 2012 (173,619 m) · 24 surface drillholes drilled in 2013 (5,200m) · 409 underground drillholes drilled in 2013 (38,840m). The sample data for the West Zone estimate comprised 756 drillholes (63,208m) including 439 underground drillholes (24,688m), 269 historical surface drillholes (21,321m) and 48 surface drillholes (17,199m) completed since 2009. Historical drill core sizes for surface drillholes were generally NQ (47.6mm diameter) or BQ (36.5 mm diameter).The core size for drillholes collared from an underground exploration ramp at West Zone was AQ (27mm diameter). Core sizes for Pretivm’s surface collared drillholes were PQ (85mm diameter), HQ (63.5mm diameter) and NQ (47.6mm diameter).Approximately 50% to 60% of the Pretivm core was HQ size.For drillholes less than 600m length, core size was commenced at HQ and reduced to NQ when required.For drillholes greater than 600m length the commencing core size was PQ which was run down to between 200m and 300m in order to minimize drill path deviation.All drillcore collected from the underground drilling in 2013 was HQ size.No significant bias was noted between the PQ and HQ drill core samples that intersected the VOK mineralization.No testing was required on the NQ drill tails as these were almost without exception at depths below the main mineralization zones. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-3 The drill collars were surveyed by McElhanney Surveying from Terrace, BC.McElhanney Surveying used a total station instrument and permanent ground control stations for reference and have completed all the surveying on the Project since 2009.All underground drill collars were surveyed by Procon. Drillhole paths were surveyed at a nominal 50m interval using a Reflex EZ single shot instrument.All drillhole paths were checked in a mining software package for deviation errors, which, if present, were corrected on a real time basis.There is no apparent drilling or recovery factor that would materially impact the accuracy and reliability of the drilling results. Split PQ samples weigh approximately 10kg.HQ samples were around 6kg and NQ 3 to 4kg.These weights assume a nominal 1.5m sample length.In general, the average sample size submitted to the primary analytical laboratory, ALS Chemex (ALS) was 6.5kg.Samples at ALS were crushed to 70% passing 2mm, (-10mesh).Samples were riffle split and 500g were pulverized to 85% passing 75µm (-200mesh).The remaining coarse reject material was returned to Pretivm for storage in their Stewart, BC warehouse. Gold was determined using fire assay on a 30g aliquot with an atomic absorption spectroscopy (AAS) finish.In addition, a 33 element package was also analysed using a four acid digest with an inductively coupled plasma-atomic emission spectroscopy (ICP AES) finish, which included silver.Specific gravity determinations were done by ALS using the pycnometer method on pulps from the drilling program. Sampling procedures (prior to dispatch) have been completed under the supervision and security of Pretivm’s staff.Laboratory sample reduction and analytical procedures have been conducted by independent accredited companies in line with standard industry practices. Pretivm ensured quality control was monitored throughout the drilling campaigns with the insertion of blanks, certified reference materials, and duplicates.All data was stored and managed by independent database managing company, Geospark Consulting Inc. (GeoSpark) who carried out real time quality assurance/quality control (QA/QC) analysis. Snowden carried out several site inspections and reviewed Pretivm’s procedures including: · independent sampling to verify the grade tenor · inspection of the underground workings to confirm the mineralization style · review of diamond core · review of site procedures · independent QA/QC analysis · independent data validation. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-4 It is the author’s opinion that the sample preparation, security, and analytical procedures are satisfactory and that the data is suitable for use in Mineral Resource estimates. Bulk Sample Test Work In 2013, Pretivm excavated a bulk sample from within the VOK to further evaluate the geological interpretation and provide a comparison with the results from the Mineral Resource estimate.The location of the proposed bulk sample was selected to be representative of the grade and character of the typical mineralization in the VOK. The design of the bulk sample was limited by provincial legislation to a maximum allowable bulk sample size of 10,000t.The bulk sample was collected as a series of nominal 100-t rounds in underground development.Pretivm elected to process the bulk sample both through a sample tower on site and at a custom mill (Contact Mill) in Montana, US.In Snowden’s opinion, the results of assaying of the samples from the sample tower provided an unacceptable degree of variation in the results due to the coarse gold nature of the mineralization and this information was not used further. Prior to the December 2013 Mineral Resource estimate, the mill results from the underground bulk sample processing were used to investigate the local accuracy of the November 2012 Mineral Resource estimate within the VOK, and to determine whether the estimation methodology could be improved for the December 2013 Mineral Resource estimate. A series of statistical tests were run to determine whether any bias exists between the surface diamond drilling, underground diamond drilling, underground channel samples, and chip samples.No significant difference/bias, based on the statistical analysis, was evident between the different sample types. However, additional test work in the estimation did display some bias caused by directional drilling in the area of the bulk sample.The underground drilling had been aligned in a north-south orientation which is consistent with the orientation of some high-grade mineralization identified in the bulk sample, resulting in under sampling of this mineralization.Removal of the underground drillholes resulted in an increase in the grade of the local estimate. While there is no bias evident between the channel samples and the drilling, the location of numerous channel samples in the centre of some of the higher-grade mineralization does result in a local overestimation around the bulk sample crosscuts.Consequently, the decision was made not to use the channel samples for the final mineral resource estimate. The final metal and tonnes from the mill accounting were compared to those predicted by the November 2012 Mineral Resource estimate for each drive to assess the effectiveness of the resource modelling process.This test work has in part relied on comparisons between the test estimates and results from the bulk sample processing. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-5 However, the reader should be warned that there is a significant difference in the sample support for the resource estimate (each block in the resource estimate represents 2,700t whereas the bulk sample packages are around 100t), and the grade is not homogenous throughout any block.In other words, the grade can vary from a high-grade side of the block to a low grade side of the block, whereas the block grade represents an average of the whole block.If the bulk sample happens to take a high-grade part of the block, then the comparison will look like the resource estimate under-estimated the grade, and conversely if the bulk sample takes a low grade part of the block, then the comparison will look like the resource estimate over-estimated the grade in the block.Whilst it is not entirely valid to compare the results of the bulk sample with the resource estimate (given the different sample support) locally, it does provide the best opportunity to fine-tune the estimate to some hard data.The reader should be warned that the results are only used to give some local perspective to the grade estimates. The results indicated that the November 2012 Mineral Resource underestimated the total metal content in the bulk sample by about 10%.In more detail, the November 2012 Mineral Resource estimated high-grade into lower-grade areas, and low-grade into the high-grade areas, a result of extrapolating the high-grade values around the high-grade core.This extrapolation of high-grade values was based on the nature of the mineralization and the interpreted continuity of the high grades. Based on the bulk sample comparisons, Snowden concludes that the November 2012 Mineral Resource was a good representation of the contained metal within the VOK deposit and satisfactory for mining studies based around bulk underground mining, but that it was not locally accurate at the 10m block scale.As a result further test work was undertaken to adjust the estimation method for the December 2013 Mineral Resource, to produce an estimate that is more responsive to the local scale grade variations. The results of the test work included: · Removal of channel samples as these caused local scale over-estimation. · Local adjustment of domain boundaries and incorporation of the north-south mineralization domains into the main stockwork domain packages.Test work using separate domaining of the north-south mineralisation resulted in over-estimation of the grade in these areas. · Adjustment of the estimation parameters and methodology to reduce smoothing, including the method for re-blocking the high-grade Multiple Indicator Kriging (MIK) estimates, the chosen parent cell size, and search neighbourhood parameters. Mineral Resource Estimation The mineralization in the VOK exists as steeply dipping semi-concordant (to stratigraphy) and discordant pod-like zones hosted in stockwork vein systems within the volcanic and volcaniclastic sequence.High-grade mineralization zones appear to be spatially associated, at least in part, with intensely silicified zones resulting from local silica flooding and over-pressure caprock formation. High-grade mineralization occurs both in the main east-west trending vein stockwork system, as well as in the rarer north-south trending part of the system. Snowden notes that Pretivm has taken these various observations into consideration in its interpretation of the mineralization domains for the VOK. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-6 A threshold grade of 0.3g/t gold was found to generally identify the limits to the broad zones of mineralization as represented in the drill cores at West Zone and the VOK.In the VOK, a 1g/t gold to 3g/t gold threshold grade was used together with Pretivm’s interpretation of the lithological domains, to interpret high-grade corridors within the broader mineralized zones, and define a series of mineralized domains for grade estimation. All data was composited to the nominal sample length of 1.5m prior to statistical analysis and estimation.Statistical analysis of the gold and silver data was carried out by lithological domain (at the VOK) and mineralized domain.Review of the statistics indicated that the grade distributions for the mineralization within the different lithologies are very similar and as a result these were combined for analysis.This is in agreement with field observations which indicate that the stockwork mineralization is superimposed on the stratigraphic sequence.The summary statistics of composite samples from all domains exhibit a strong positive skewness with high (greater than 1.6) coefficient of variation (ratio of the standard deviation to the mean) and some extreme grades. Because of the extreme positive skew in the histograms of the gold and silver grades within the high-grade domains, Snowden elected to use a non-linear approach to estimation, employing the use of indicator and truncated distribution kriging.In this approach the proportion of high grade in a block was modelled, as was the grade of the high-grade portion, and the grade of the low-grade portion. The high-grade population, which contains a significant number of samples with extreme grades, required indicator kriging methods for grade estimation.The low-grade population was estimated using ordinary kriging on the truncated (low-grade; less than 5g/t gold and less than 50g/t silver) part of the grade distribution. Specific gravity was estimated into the model blocks using simple kriging of specific gravity measurements determined on sample pulps by ALS.As part of the 2012 surface drilling and 2013 underground drilling programs, Pretivm selected a portion of the samples (207 and 204 samples, respectively) for core density (water immersion method) as well as the pulp specific gravity measurements in order to determine the impact of porosity. Results of the comparison between the pulp specific gravity and core density measurements indicate that the core density is on average the same as the pulp specific gravity within the siliceous zone and approximately 3% lower, on average, for all other rock types.Consequently, all specific gravity estimates in the Mineral Resource model (which are based on the pulp specific gravity measurements), with the exception of the siliceous zone, were factored down by 3% to yield the corresponding bulk density Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-7 Grade estimates and models were validated by: undertaking global grade comparisons with the input drillhole composites; visual validation of block model cross sections; grade trend plots; and comparing the results of the model to the bulk sample cross cuts. The resource classification definitions (Measured, Indicated, Inferred) used for this estimate are those published by the Canadian Institute of Mining, Metallurgy and Petroleum (CIM) in the “CIM Definition Standards” document. In order to identify those blocks in the block model that could reasonably be considered as a Mineral Resource, the block model was filtered by a cut-off grade of 5g/t gold equivalent (AuEq).The AuEq calculation used is: AuEq Au + Ag/53.These blocks were then used as a guide to develop a set of wireframes defining coherent zones of mineralization which were classified as Measured, Indicated or Inferred and reported (Table 1.1 and Table 1.2). Classification was applied based on geological confidence, data quality and grade variability.Areas classified as Measured Resources at West Zone are within the well-informed portion where the resource is informed by 5m by 5m or 5m by 10m spaced drilling.Measured Resources within VOK are informed by 5m by 10m to 10m by 10m underground fan drilling and restricted to the vicinity of the underground bulk sample. Areas classified as Indicated Resources are informed by drilling on a 20m by 20m to 20m by 40m grid within West Zone and VOK.In addition, some blocks at the edge of the areas with 20m by 20m to 20m by 40m drilling, were downgraded to Inferred where the high grades appear to have too much influence.The remainder of the Mineral Resource is classified as Inferred Resources where there is some drilling information (and within around 100m of drilling) and the blocks occur within the mineralized interpretation. Areas where there is no informing data and/or the lower-grade material is outside of the mineralized interpretation are not classified as a part of the Mineral Resource. The Mineral Resource was reported above a 5g/t AuEq cut-off grade for the VOK and West Zone (Table 1.1 and Table 1.2).The Mineral Resources are depleted for historical mining in West Zone and the recent underground bulk sample mining in VOK. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-8 Table 1.1 VOK Mineral Resource Estimate Based on a Cut-off Grade of 5g/t AuEq – December 2013(1)(4)(5) Category Tonnes (million) Gold (g/t) Silver (g/t) Contained(3) Gold (Moz) Silver (Moz) Measured Indicated M + I Inferred(2) Notes: Mineral Resources which are not Mineral Reserves do not have demonstrated economic viability.The estimate of Mineral Resources may be materially affected by environmental, permitting, legal, marketing, or other relevant issues.The Mineral Resources in this Technical Report were estimated using the CIM Standards on Mineral Resources and Reserves, Definitions and Guidelines prepared by the CIM Standing Committee on Reserve Definitions and adopted by CIM Council. The quantity and grade of reported Inferred resources in this estimation are uncertain in nature and there has been insufficient exploration to define these Inferred Resources as an Indicated or Measured Mineral Resource and it is uncertain if further exploration will result in upgrading them to an Indicated or Measured Mineral Resource category. Contained metal and tonnes figures in totals may differ due to rounding. The Mineral Resource estimate stated in Table 14.4 and Table 14.5 is defined using 5m by 5by 5m blocks in the well drilled portion of West Zone (5m by 10m drilling or better) and 10m by 10m by 10m blocks in the remainder of West Zone and in VOK. The AuEq value is defined as AuEq Au + Ag/53. Table 1.2 West Zone Mineral Resource Estimate Based on a Cut-off Grade of 5g/t AuEq – April 2012(1)(4)(5) Category Tonnes (millions) Gold (g/t) Silver (g/t) Contained(3) Gold (Moz) Silver (Moz) Measured Indicated M+I Inferred(2) 82 Notes:(1), (2), (3), (4) and (5) - refer to footnotes in Table 1.1. Mineral Processing and Metallurgical Testing Metallurgical Testing Several metallurgical test programs were carried out to investigate the metallurgical performance of the mineralization.The main test work was completed from 2009 to early 2014.The samples tested were generated from various drilling programs, including the samples tested by the bulk sample processing programs.The metallurgical test programs conducted on the Brucejack mineralization included head sample characteristics, gravity concentration, gold/silver bulk flotation, cyanidation, table concentrate melting and the determination of various process related parameters. The early test work focused on developing the flowsheet for gravity concentration, bulk flotation, and flotation concentrate cyanidation. The test work also studied the metallurgical responses of the samples to the gravity concentration flowsheet for gravity concentration followed by whole ore leaching. The later test work concentrated on the gravity-flotation concentration flowsheet. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-9 In general, the VOK Zone and West Zone mineralization is moderately hard.The mineral samples tested responded well to the conventional combined gravity and flotation flowsheet.The gold in the mineralization was amenable to centrifugal gravity concentration.On average, 40 to 50% of the gold in the samples were recovered by the gravity concentration.The flotation tests results indicated that bulk flotation can effectively recover the gold remained in the gravity concentration tailings using potassium amyl xanthate (PAX) as a collector at the natural pH.Two stages of cleaner flotation would significantly upgrade rougher flotation concentrate.The gold in the mineralization showed better metallurgical performance, compared to silver.On average, approximately 96 to 97% of the gold and 91 to 92% of the silver were recovered to the gravity concentrate and bulk flotation concentrate at the grind size of 80% passing approximately 70 to 80µm.There was a significant variation in metallurgical performances among the samples tested.This may be a result of the nugget gold effect.The industrial runs on the 10,000-t bulk sample for the 2013 bulk sample processing program and the 1,200-t high-grade Cleo mineralization conducted in 2014 showed that the gravity/flotation process flowsheet as designed for the Brucejack mineralization suited the treatment of the bulk sample.The results also showed that the gravity/flotation flowsheet adapted well for the varying mineralization and the wide range feed grades that were experienced during processing of the bulk sample. Cyanide leach tests were also conducted to investigate the gold and silver extractions from various samples, including head samples, flotation concentrates, flotation tailings and gravity concentrates.In general, most of the sample responded reasonably well to direct cyanidation, excluding a few of samples containing higher contents of graphite (carbon), arsenic, or electrum.Cyanide leach process has not been recommended for the study. The test results suggest that the gold and silver recovery flowsheet for the mineralization should include gravity concentration, bulk rougher and scavenger flotation, rougher and scavenger concentrate regrinding, followed by cleaner flotation. Mineral Processing The process flowsheet developed for the Brucejack mineralization is a combination of conventional bulk sulphide flotation and gravity concentration to recover gold and silver.The processing plant will produce a gold-silver bearing flotation concentrate and gold-silver doré that will be produced by melting the gravity concentrate produced from the gravity concentration circuits.Based on the LOM average, the recovery process is estimated to produce approximately 5,600kg of gold and 1,900kg of silver as doré per year and 44,000 t of gold-silver bearing flotation concentrate per year from the mill feed, grading 14.1 g/t gold and 57.7 g/t silver. The estimated gold recoveries to the doré and flotation concentrate are 43.3% and 53.4%, respectively, totalling 96.7%. The estimated silver recoveries reporting to the doré and flotation concentrate are 3.5% and 86.5%, respectively, totalling 90.0%. The LOM average gold and silver contents of the flotation concentrate are anticipated to be approximately 157 g/t gold and 1,000 g/t silver. The flotation concentrate will be shipped off site to a smelter for further treatment to recover the gold and silver. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-10 The process plant will consist of: · one stage of crushing (located underground) · a surge bin with a live capacity of 2,500t on surface · a semi-autogeneous grinding (SAG) mill and ball mill primary grinding circuit integrated with gravity concentration · rougher flotation and rougher/scavenger flotation followed by rougher flotation concentrate regrinding · cleaner flotation processes. A gravity concentration circuit will also be incorporated in the bulk concentrate regrinding circuit.The final flotation concentrate will be dewatered, bagged, and trucked to the transload facility in Terrace, BC.It is expected that the flotation concentrate will be loaded in bulk form into rail cars for shipping to a smelter located in eastern Canada.The gravity concentrate will be refined in the gold room on site to produce gold-silver doré. A portion of the flotation tailings will be used to make paste for backfilling the excavated stopes in the underground mine, and the balance will be stored in Brucejack Lake.The water from the thickener overflows will be recycled as process make-up water.Treated water from the water treatment plant will be used for mill cooling, gland seal service, reagent preparation, and make-up water. The simplified flowsheet for the operation is shown in Figure 1.1. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-11 Figure 1.1 Simplified Process Flowsheet Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-12 Mineral Reserve Estimates A net smelter return (NSR) cut-off value of Cdn$180/t of ore was used to define the Mineral Reserves (as used in previous studies).For the feasibility study update, the average site operating costs over the LOM are calculated as Cdn$163.05/t, providing a minimum $16.95/t operating margin on ore mined. The NSR for each block in the resource model was calculated as the payable revenue for gold and silver less the costs of refining, concentrate treatment, transportation, and insurance.The metal price assumptions are US$1,100/oz gold and US$17/oz silver. The dilution factors were calculated from standard overbreak assumptions that are based on AMC’s experience and benchmarking of similar long hole open stoping (LHOS) operations.The overall LOM ore recovery is estimated at 94% with an overall ore dilution of 12%. The Mineral Reserves are delineated in an orebody consisting of numerous independent lenses in the VOK Zone and two distinct lenses in the West Zone (Table 1.3).The Mineral Reserves were developed from the resource model, “bjbm_1313_v11_cut”, which was provided to AMC by Snowden—on behalf of Pretivm—in February 2014. Table 1.3 Brucejack Mineral Reserves*, by Zone and by reserve Category Zone Ore Tonnes (Mt) Grade Metal Au (g/t) Ag (g/t) Au (Moz) Ag (Moz) VOK Zone Proven 12 Probable 10 Total 11 West Zone Proven Probable Total Total Mine Proven Probable 30 Total 58 Notes: *Rounding of some figures may lead to minor discrepancies in totals.Based on an NSR cut-off value of Cdn$180/t, US$1,100/oz gold price, US$17/oz silver price, Cdn$/US$ exchange rate 0.92. Mining Methods The underground mine design is largely unchanged from the previous feasibility study, supporting the extraction of 2,700t/d of ore via transverse LHOS and longitudinal LHOS.Paste backfill and modern trackless mobile equipment will be used.Mine access will be by a main decline from a surface portal close to the concentrator.A second decline will be dedicated to conveying crushed ore directly to the concentrator via two conveyors with a combined length of 800m.There will be a two-year pre-production development period, with steady-state production being reached by the end of Year 2 of an 18-year LOM. The development and production sequence prioritizes high-grade areas while ramping up overall mine tonnage to the steady state, averaging approximately 980,000 t/a through to Year 16. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-13 Geotechnical designs and recommendations are based on the results of site investigations, and geotechnical assessments that include rock mass characterization, structural geology interpretations, excavation and pillar stability analyses, and ground support design. The groundwater flow system was conceptualized to provide inflow estimates to mine workings.These estimates referenced results of site investigations and hydrogeologic testing and were used to size dewatering equipment and as input to the process water balance. During the pre-production period, most of the mobile equipment for development and stoping work will be supplied by the Owner and operated by a contractor.Key equipment requirements will include jumbos, load-haul-dumps (LHDs), haulage trucks, bolters, shotcrete sprayers, a long hole drill and a cable bolter.Raise development will be contracted out. Underground manpower will consist of technical staff, mining crews, mechanics, electricians, and other support personnel.Pre-production manpower will be supplied by a contractor, except personnel required for maintenance and technical support.Total manpower required for full production is 351, with up to 176 personnel on site at any given time. The ventilation system is designed to meet BC regulations.Permanent surface fans will be located at the portals of the twin, intake declines.All intake air entering the mine will be heated above freezing point. Paste fill distribution design is based on a dual pumping system.A positive displacement pump in the paste fill plant will provide paste to all of the West Zone and the lower zones of the VOK.The paste plant pump will also feed a booster pump located near the main access point to the VOK area located on 1,320 Level. Ore will be trucked from working areas to an underground crusher and then transferred to surface via two, 1.07m wide conveyors.Waste rock will be disposed in the underground mine whenever possible, with the balance trucked to surface for disposal in Brucejack Lake. The mine will be dewatered using a dirty water system of sumps and pumps.Submersible and centrifugal pumps will be used for development and permanent mine operations.Solids captured in the main collection sump will be pumped to the mill for residual gold recovery.For underground worker safety, both permanent and portable refuge stations are planned.The emergency warning system will include phones, cap lamp warning system, and stench gas. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-14 The total project initial mining capital during pre-production period, including a 10% contingency, is estimated at Cdn$240million.Sustaining mining capital of Cdn$280million has been estimated for the production period.The total underground operating cost over the LOM is estimated to be Cdn$1,512million, at an average LOM cost of Cdn$91.34/t. Project Infrastructure The Project will require the development of a number of infrastructure items.The locations of project facilities and other infrastructure items were selected to take advantage of local topography, accommodate environmental considerations, and ensure efficient and convenient operation of the mine haul fleet.Figure 1.2 illustrates the overall site layout for the Project.Figure 1.3 illustrates the mill site layout and Figure 1.4 illustrates the Knipple Transfer Station facility layout. Project infrastructure will include: · a 79km access road at Highway 37 and travelling westward to Brucejack Lake with the last 12km of access road to the mine site traversing the main arm of the Knipple Glacier · internal site roads and pad areas · grading and drainage · avalanche hazard assessment · mill building and process plant · mine site operation camp · transmission line and substation · ancillary facilities · water supply and distribution · water treatment plant · waste disposal · tailings delivery system · Brucejack Lake outlet control · communications · power supply and distribution · fuel supply and distribution · off-site infrastructure including the Bowser Airstrip and Camp and the Knipple Transfer Station facilities. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-15 Figure 1.2 Overall Site Layout Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-16 Figure 1.3 Mill Site Layout Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-17 Figure 1.4 Knipple Transfer Station Facility Layout Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-18 Avalanche Hazard Assessment An avalanche hazard assessment has been completed for the Project.Mine site facilities and access routes are exposed to approximately 14 avalanche paths or areas, and the preliminary transmission line alignment crosses several avalanche paths.Avalanche magnitude and frequency varies depending on location.Potential consequences of avalanches reaching the Brucejack mine facilities, transmission line, worksites, and roads include damage to infrastructure, worker injury (or fatality), and project delays.Potential consequences of static snow loads on transmission towers include damage to towers and foundations, and potential loss of electrical service to the mine.Without mitigation to the effects of avalanches and static snow loading, there is a high likelihood of some of the above consequences affecting operations on an annual basis. Avalanche mitigation for the Project includes location planning, in order to avoid placement of facilities in avalanche hazard areas.For areas where personnel and infrastructure may be exposed, an avalanche management program will be implemented for mine operations during avalanche season (October through June).The program will utilize an Avalanche Technician team to determine periods of elevated avalanche hazard and provide recommendations for closures of hazard areas.The options for reducing control include explosive control, or waiting for natural settlement.Areas that are expected to have increased frequency of hazard and consequences will be evaluated for the installation of the remote avalanche control system (RACS) in order to allow for avalanche explosive control during reduced visibility (darkness and during storms).An allowance has been made in the capital and operating cost estimates for six RACSs. Transmission Line For the Brucejack transmission line, Pretivm retained Valard to review potential routes and develop an initial design for the transmission line to the Project site, based on Valard’s current experience in the area.To this end, Valard reviewed potential routes and determined the preferred route to be an extension from an existing transmission line from a hydro generation facility to the south (near Stewart, BC) to the Project site.Based on the terrain and the expected construction conditions, single steel monopole towers are recommended for the design.Site review indicates that the hazards in the area can be avoided through diligent siting of the tower structures as well as through an active snow avalanche program. Tailings Delivery System Approximately one half of the tailings produced by mine operations will be stored underground as paste backfill and approximately one half will be placed on the bottom of Brucejack Lake.Tailings will be pumped from the tailings thickener at the process plant by slurry pipeline to thelake in a manner which will minimize suspended solids concentrations at the lake outlet.Fine particulate solids may also be suspended in the lake surface layer if fine waste rock is placed in the lake.Investigations on minimizing or eliminating this source of suspended solids in the lake outflow are underway. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-19 Environmental Pretivm is committed to operating the mine in a sustainable manner and according to their guiding principles.Every reasonable effort will be made to minimize long-term environmental impacts and to ensure that the Project provides lasting benefits to local communities while generating substantial economic and social advantages for shareholders, employees, and the broader community.Pretivm respects the traditional knowledge of the Aboriginal peoples who have historically occupied or used the Project area.The Project area ecosystem is relatively undisturbed by human activities.Pretivm’s objective is to retain the current ecosystem integrity as much as possible during the construction and operation of the Project.Upon closure and reclamation of the Project, the intent will be to return the disturbed areas to a level of productivity equal to or better than that which existed prior to project development, and for the end configuration to be consistent with pre-existing ecosystems to the extent possible. Capital Costs The total estimated initial capital cost for the design, construction, installation, and commissioning of the Project is US$746.9million.A summary breakdown of the initial capital cost, including direct costs, indirect costs, Owner’s costs, and contingency is provided in Table 1.5. Table 1.4 Summary of Initial Capital Cost Major Area Area Description Capital Cost (US$million) Direct Costs 11 Mine Site 21 Mine Underground 31 Mine Site Process 32 Mine Site Utilities 33 Mine Site Facilities 34 Mine Site Tailings 35 Mine Site Temporary Facilities 36 Mine Site (Surface) Mobile Equipment 84 Off Site Infrastructure Subtotal Direct Costs 91 Indirect Costs 98 Owner’s Costs 99 Contingency Total Initial Capital Cost Note:Numbers may not add due to rounding. The purpose of this capital cost estimate is to provide feasibility-level input to the Project financial model. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-20 This is a Class 3 feasibility cost estimate prepared in accordance with the standards of the Association for the Advancement of Cost Engineering International (AACE).The estimated degree of project definition meets or exceeds 30%.The accuracy of this estimate is deemed to be -15%/+20%.There was no deviation from the AACE’s recommended practices in the preparation of this estimate. This feasibility estimate was prepared with a base date of Q2 2014 and does not include any escalation beyond this date.The quotations used for this feasibility study estimate were obtained in Q2 2014, and have a validity period of 90 days. The capital cost estimate uses US dollars as the base currency.Foreign exchange rates were applied as required.Duties and taxes and taxes are not included in the estimate.This estimate is divided into four general sections (direct costs, indirect costs, owners’ costs and contingency) and was developed based largely on first principles from a design, planning, and cost basis.A list of exclusions is presented in Section 21.0. Operating Costs The total LOM average operating cost for the Project is estimated at Cdn$163.05/t ore milled which includes for: · mining · process · general and administration (G&A) · surface services · backfill, including paste preparation · water treatment. The operating costs exclude sustaining capital costs, off-site costs (such as shipping and smelting costs), taxes, or other government imposed costs, unless otherwise noted. A total of 593 personnel are projected to be required for the Project.The unit cost estimates are based on the LOM ore production and a mine life of 18 years.The currency exchange rate used for the estimate is 1.00:0.92 (Cdn$:US$).The operating cost for the Project has been estimated in Canadian dollars within an accuracy range of ±15%.A summary of the overall operating cost is presented in Table 1.6.The cost distribution is illustrated in Figure 1.5. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-21 Table 1.5 Overall Operating Cost Area Personnel Unit Operating Cost (Cdn$/t milled) Mining* 351** Processing G&A 54 Surface Services 78 Backfilling 6 Water Treatment 4 Total Notes: *Average LOM mining cost including crushing cost, cement cost for backfill and back-hauling cost for the preproduction ore stocked on the surface; if excluding the ore mined during preproduction, the estimated unit cost is $91.78/t. **351 workers during Year 3 to 12 and less mining personnel requirement is estimated for the rest of the operation years. Figure 1.5 Overall Operating Cost Distribution Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-22 Economic Analysis Tetra Tech prepared an economic evaluation of the Project based on a pre-tax financial model.For the 18-year LOM and 16.55Mt of mine plan tonnage, the following pre-tax financial parameters were calculated: · 34.7% internal rate of return (IRR) · 2.7-year payback on the US$746.9 million initial capital · US$2,251 million net present value (NPV) at a 5% discount rate. A post-tax economic evaluation of the Project was prepared with the inclusion of applicable taxes (Section 22.0). The following post-tax financial parameters were calculated: · 28.5% IRR · 2.8-year payback on the US$746.9 million initial capital · US$1,445 million NPV at a 5% discount rate. As indicated in Sections 19.0 and 21.0 of this report, the base case metal prices (Section 19.0) and exchange rate (Section 21.0) used for this study are as follows: · gold – US$1,100/oz · silver – US$17.00/oz · exchange rate – 0.92:1.00 (US$:Cdn$). Project Execution Plan The Project will take approximately 33 months to complete from the start of basic engineering, through construction, to introduction of first material into the mill.A further two months is planned for commissioning and production ramp-up.The Project execution schedule was developed to a Level 2 detail of all activities required to complete the Project. The Project will transition from the study phase to basic engineering in Q3 2014 and will move forward in the following phases: · Stage l – early works including mine development, the environmental assessment certificate (EAC) application, permitting, access road upgrades, preliminary power transmission line right-of-way (ROW), basic engineering, and the procurement of long-lead equipment. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-23 · Stage ll – full project execution (following permit approval), including detailed engineering, procurement, construction team mobilization, construction, and commissioning. The Project schedule identifies the following significant key milestone dates (Table 1.7) from feasibility completion to project handover. Table 1.6 Key Milestone Dates Year Quarter Activity 2 Feasibility Study Update Completion 3 Start of Basic Engineering 3 EPCM Award 2 Start of Stage l Early Works Construction 1 Detailed Engineering Completion 1 Start of Stage ll Full Project Execution Construction 2 Surface Mechanical Completion 2 Underground Mechanical Completion 3 Mine Site Commissioning Completion 3 Project Handover Note:EPCM engineering, procurement, construction management Conclusions and Recommendations Pretivm will continue to advance engineering at the Project in support of the ongoing permitting process, and anticipates filing its application for an EAC later this year.After obtaining permits, and subject to a production decision, Pretivm anticipates commencing construction of the mine in the first half of 2015.Detailed recommendations for the Project can be found in Section 26.0. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 1-24 INTRODUCTION Pretivm commissioned Tetra Tech to complete a feasibility study update on the Project in accordance with CIM Best Practices, and to disclose them in a technical report prepared in accordance with NI43-101 Standards of Disclosure for Mineral Projects, Companion Policy 43-101CP, and Form43-101F1. All mines acts regulations with respect to health, safety, and environmental considerations have been taken into account and incorporated into the feasibility designs and relevant cost estimates.In addition, the designs take into account the geological location of the Project. The following consultants were commissioned to complete the component reports for the purposes of the feasibility study: · Tetra Tech: overall project management; mineral processing and metallurgical testing; recovery methods; access infrastructure; internal site roads and pad areas; grading and drainage; ancillary facilities; water supply and distribution; water treatment plant; communications; power supply and distribution; fuel supply and distribution; off-site infrastructure; market studies and contracts; capital cost estimate; processing operating cost estimate; financial analysis; and project execution plan · Snowden: property description and location; accessibility, climate, and physiology; history; geological setting and mineralization; deposit types; exploration; drilling; sample preparation and analysis; data verification; adjacent properties; and mineral resource estimates · AMC: mining including mine capital and operating cost estimates; and mineral reserve estimates · ERM Rescan: environmental studies, permits, and social or community impacts; and tailings delivery system · BGC: geotechnical design, mine hydrogeological/groundwater; waste disposal; Brucejack outlet control; environmental water management and water quality; and ARD and ML · Alpine Solutions: avalanche hazard assessment · Valard: transmission line. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 2-1 Qualified Persons The qualified persons (QPs) responsible for this report are listed in Table 2.1.The following QPs completed a site visit of the Property: · Lynn Olssen, MAusIMM(CP) completed a site visit on August 16, 2013 for five days. · Dave Ireland, C.Eng., P.Eng. completed a site visit on August 7, 2012 for one day. · John Huang, Ph.D., P.Eng. completed a site visit on August 7, 2012 for one day. · Pierre Pelletier, P.Eng. completed a site visit on August 7, 2012 for one day. · Paul Greisman, Ph.D., P.Eng. completed a site visit on August 17, 2010 for one day. · Michael Wise, P.Eng. completed a site visit on August 5, 2012 for one day. · Brian Gould, P.Eng. completed a site visit on April 29, 2013 for two days. · Hamish Weatherly, P.Geo. completed a site visit on August 7, 2012 for one day. · Colm Keogh, P.Eng. completed a site visit on October 24, 2012 for one day. · Catherine Schmid, M.Sc., P.Eng. completed a site visit in February 2012 for seven days. · Brent McAfee, P.Eng, completed a site visit from June 6 to 12, 2012 for seven days. · Trevor Crozier, M.Eng., P.Eng. completed a site visit on September 5, 2013 for one day. · Sharon Blackmore, M.Sc., P.Geo. completed a site in September 2013 for two weeks. Table 2.1 Summary of QPs Report Section Company QP 1.0Summary All Sign-off by Section 2.0Introduction Tetra Tech Dave Ireland, C.Eng., P.Eng. 3.0Reliance on Other Experts Tetra Tech Dave Ireland, C.Eng., P.Eng. 4.0Property Description and Location Snowden Lynn Olssen, MAusIMM(CP) 5.0Accessibility, Climate, Local Resources, Infrastructure, and Physiography Snowden Lynn Olssen, MAusIMM(CP) 6.0History Snowden Lynn Olssen, MAusIMM(CP) 7.0Geological Setting and Mineralization Snowden Lynn Olssen, MAusIMM(CP) 8.0Deposit Types Snowden Lynn Olssen, MAusIMM(CP) 9.0Exploration Snowden Lynn Olssen, MAusIMM(CP) 10.0 Drilling Snowden Lynn Olssen, MAusIMM(CP) table continues… Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 2-2 Report Section Company QP 11.0Sample Preparation, Analyses and Security Snowden Lynn Olssen, MAusIMM(CP) 12.0Data Verification Snowden Lynn Olssen, MAusIMM(CP) 13.0Mineral Processing and MetallurgicalTesting Tetra Tech John Huang, Ph.D., P.Eng. 14.0Mineral Resource Estimate Snowden Lynn Olssen, MAusIMM(CP) 15.0Mineral Reserve Estimate AMC Colm Keogh, P.Eng. 16.0Mining Methods AMC/BGC Colm Keogh, P.Eng./ George Zazzi, P.Eng./ Catherine Schmid, M.Sc., P.Eng./ Trevor Crozier, M.Eng., P.Eng. 17.0Recovery Methods Tetra Tech John Huang, Ph.D., P.Eng. 18.0Project Infrastructure - - 18.1Overview Tetra Tech Dave Ireland, C.Eng., P.Eng. 18.2Site Geotechnical BGC Brent McAfee, P.Eng. 18.3Access Tetra Tech Dave Ireland, C.Eng., P.Eng. 18.4Internal Site Roads and Pad Areas Tetra Tech Michael Chin, P.Eng. 18.5Grading and Drainage Tetra Tech Michael Chin, P.Eng. 18.6Avalanche Hazard Assessment Alpine Solutions Brian Gould, P.Eng. 18.7Transmission Line Valard Michael Wise, P.Eng. 18.8Ancillary Facilities Tetra Tech Dave Ireland, C.Eng., P.Eng. 18.9Water Supply and Distribution Tetra Tech Dave Ireland, C.Eng., P.Eng. 18.10Water Treatment Plant Tetra Tech Dave Ireland, C.Eng., P.Eng. 18.11Waste Rock Disposal BGC Brent McAfee, P.Eng. 18.12Tailings Delivery System ERM Rescan Paul Greisman, Ph.D., P.Eng. 18.13Brucejack Lake Outflow Monitoring Weir and Suspended Solids Control BGC/ Tetra Tech Trevor Crozier, M.Eng., P.Eng./ Dave Ireland, C.Eng., P.Eng. 18.14Communications Tetra Tech Dave Ireland, C.Eng., P.Eng. 18.15Power Supply and Distribution Tetra Tech Wayne E. Scott, P.Eng. 18.16Fuel Supply and Distribution Tetra Tech Ali Farah, P.Eng. 18.17Off-site Infrastructure Tetra Tech Dave Ireland, C.Eng., P.Eng. 19.0Market Studies and Contracts Tetra Tech John Huang, Ph.D., P.Eng. 20.0Environmental Studies, Permitting, and Social or Community Impact ERM Rescan/ BGC Pierre Pelletier, P.Eng./ Hamish Weatherly, M.Sc., P.Geo./ Sharon Blackmore, M.Sc., P.Geo./ Trevor Crozier, M.Eng., P.Eng. 21.0Capital and Operating Costs - - 21.1 Capital Cost Estimate Tetra Tech Harvey Wayne Stoyko, P.Eng. 21.2 Operating Cost Estimate - - 21.2.1 Summary Tetra Tech John Huang, Ph.D., P.Eng. 21.2.2 Mining Operating Costs AMC Colm Keogh, P.Eng. table continues… Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 2-3 Report Section Company QP 21.2.3 Process Operating Costs Tetra Tech John Huang, Ph.D., P.Eng. 21.2.4 Backfilling Operating Costs Tetra Tech John Huang, Ph.D., P.Eng. 21.2.5 Water Treatment Operating Costs Tetra Tech John Huang, Ph.D., P.Eng. 21.2.6 General and Administrative and Surface Services Tetra Tech John Huang, Ph.D., P.Eng. 22.0 Economic Analysis Tetra Tech Sabry Abdel Hafez, Ph.D., P.Eng. 23.0 Adjacent Properties Snowden Lynn Olssen, MAusIMM(CP) 24.0 Other Relevant Data Tetra Tech Dave Ireland, C.Eng., P.Eng. 25.0 Interpretations and Conclusions All Sign-off by Section 26.0 Recommendations All Sign-off by Section 27.0 References All Sign-off by Section 28.0 Certificates of Qualified Persons All Sign-off by Section Information and Data Sources A complete list of references is provided in Section 27.0. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 2-4 RELIANCE ON OTHER EXPERTS Introduction The QPs who prepared this report relied on information provided by experts who are not QPs.The relevant QPs believe that it is reasonable to rely on these experts, based on the assumption that the experts have the necessary education, professional designations, and relevant experience on matters relevant to the technical report. Lynn Olssen, B.Sc., MAusIMM (CP) Snowden has only verified information relating to tenure in Section 4.0 through review of public information available through the Mineral Titles Branch of the BC Ministry of Energy, Mines, and Natural Gas (MEMNG) Mineral Titles Online (MTO) land tenure database.Snowden has relied upon this public information, as well as information from Pretivm, and has not undertaken an independent verification of title and ownership of the Property claims. Sabry Abdel Hafez, Ph.D., P.Eng. Sabry Abdel Hafez, Ph.D., P.Eng., relied on Sadhra & Chow LLP, concerning tax matters relevant to this report.The reliance is based on a letter to Pretivm titled “Insert and review of the income and mineral tax portions of the economic analysis prepared by Tetra Tech WEI Inc. (“Tetra Tech”) in connection with the Feasibility Study Report (the “Report”)” dated June 19, 2014. Sabry Abdel Hafez, Ph.D., P.Eng. also relied on Pretium Resources Inc. for estimating the applicable royalties on the Brucejack Deposit used in the economic analysis.This reliance is based on an agreement document titled “Royalty Agreement” dated August 31, 2001. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 3-1 PROPERTY DESCRIPTION AND LOCATION Information in this section has been excerpted from Jones (2013). Location The Property is situated approximately at 56°28′20″N Latitude by 130°11′31″W Longitude (Universal Transverse Mercator (UTM) 426,967E 6,258,719N North American Datum (NAD) 83 Zone 9), a position approximately 950km northwest of Vancouver, 65km north-northwest of Stewart, and 21km south-southeast of the Eskay Creek Mine (Figure 4.1).The Property coordinates used in this report are located relative to the NAD83 UTM coordinate system. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 4-1 Figure 4.1 Property Location Map Source:Pretivm Tenure In 2010, pursuant to a purchase and sale agreement between Silver Standard (as the seller) and Pretivm (as the buyer), Silver Standard sold to Pretivm all of the issued shares of 0890td., the owner of the Brucejack Project and the Snowfield Project.Subsequently, the name of 0890td. changed to Pretivm Exploration Inc. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 4-2 Status of Mining Titles The Property is located on provincial Crown land and consists of eleven mineral claims that cover the target Mineral Resource, totaling 3,199.28ha in area.All claims are in good standing until January 31, 2025 (Table 4.1).These claims are part of a larger block of mineral claims held by Pretivm that includes the Bowser Property (Figure 4.2).The larger block of mineral claims totals 260 mineral claims totalling approximately 104,111ha in and around the Property (Figure 4.3).The claims extend from the proposed mine site area east to Highway 37, including parts of the Bowser River, Scott Creek, and Wildfire Creek watersheds, and along parts of the transmission line right-of-way.The Project is situated within the Sulphurets District, Skeena Mining District. Table 4.1 Mineral Claims for the Brucejack Property Tenure No. Tenure Type Map No. Owner Pretivm Interest Status In Good Standing To Area (ha) Mineral 104B Pretium Exploration Inc. 100% Good 31-Jan-25 Mineral 104B Pretium Exploration Inc. 100% Good 31-Jan-25 Mineral 104B Pretium Exploration Inc. 100% Good 31-Jan-25 Mineral 104B Pretium Exploration Inc. 100% Good 31-Jan-25 Mineral 104B Pretium Exploration Inc. 100% Good 31-Jan-25 Mineral 104B Pretium Exploration Inc. 100% Good 31-Jan-25 Mineral 104B Pretium Exploration Inc. 100% Good 31-Jan-25 Mineral 104B Pretium Exploration Inc. 100% Good 31-Jan-25 Mineral 104B Pretium Exploration Inc. 100% Good 31-Jan-25 Mineral 104B Pretium Exploration Inc. 100% Good 31-Jan-25 Mineral 104B Pretium Exploration Inc. 100% Good 31-Jan-25 Total (ha) Snowden relied upon public information, as well as information from Pretivm, regarding the Property claims and has not undertaken an independent verification of title and ownership.However, Snowden verified information relating to tenure, to the extent possible, by means of public information available through the Mineral Titles Branch of the BC MEMNG MTO land tenure database. A legal land survey of the claims has not been undertaken. There are no annual holding costs for any of the 11 mineral claims at this time, as the claims are paid up until January 31, 2025. The majority of the Property falls within the boundaries of the Cassiar-Iskut-Stikine Land and Resource Management Plan (LRMP) area, with only a minor south-eastern segment of Mineral Claim No. 509506 falling outside this area.All claims located within the boundaries of the LRMP are considered areas of General Management Direction, with none of the claims falling inside any Protected or Special Management Areas. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 4-3 As of the effective date of this report, the land claims in the area are in review and subject to ongoing discussions between various First Nations and the Government of BC. Figure 4.2 Brucejack Property Mineral Claims Source:Pretivm Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 4-4 Figure 4.3 Pretivm Mineral Claims Source:Pretivm Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 4-5 Confirmation of Tenure Snowden is not qualified to provide legal comment on the mineral title to the reported properties and has relied on the provided information.No warranty or guarantee, be it expressed or implied, is made by Snowden with respect to the completeness or accuracy of the tenement description referred to in this document. Royalties, Fees and Taxes The royalties applicable to the Project are as follows: · “Royalty” means the amount payable by the Owner, calculated as 1.2% of the NSR, with the following exemptions: - gold: the first 503,386 oz produced from the Project - silver: the first 17,907,080 oz produced from the Project. Snowden understands that the 1.2% NSR royalty is, at the time of this report, in favour of Franco-Nevada Corporation. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 4-6 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY Information in this section has been excerpted and updated from Jones (2013). Climate And Physiography The climate at the Property is typical of northwestern BC with cool, wet summers, and relatively moderate but wet winters.Annual temperatures range from +20 to -20°C.Precipitation is high with heavy snowfall accumulations ranging from 10 to 15m at higher elevations and 2 to 3m along the lower river valleys.Snow packs cover the higher elevations from October to May.The optimum field season is from late June to mid-October. Vegetation The tree line is at an elevation of approximately 1,200m.Sparse fir, spruce, and alder grow along the valley bottoms with only scrub alpine spruce, juniper, alpine grass, moss, and heather covering the steep valley walls.The Property, at an elevation above 1,300m, has only sparse mosses along drainages.Rocky glacial moraine and polished glacial-striated outcrops dominate the terrain above the tree line. Accessibility The Property is located in the Boundary Range of the Coast Mountain Physiographic Belt, along the western margin of the Intermontane Tectonic Belt.The terrain is generally steep with local reliefs of 1,000m from valleys occupied by receding glaciers, to ridges at elevations of 1,200masl.Elevations within the Property area range from 1,366masl along Brucejack Lake to 1,650masl at the Bridge Zone.However, within several areas of the Property, the relief is relatively low to moderate. Pretivm has completed construction of its 74km access road that links the Brucejack Camp to Highway 37 via the Knipple Glacier, Bowser Camp and Wildfire Camp (Figure 5.1).Personnel, equipment, fuel and camp provisions are driven to a staging area on the Knipple Glacier (at km60), before being taken over the glacier to the Brucejack camp.This has significantly reduced transportation costs.The Property area is also easily accessible with the use of a chartered helicopter from the town of Stewart, or seasonally from the settlement of Bell II.The flight time from Stewart is approximately 30minutes and slightly less from Bell II; however, Stewart has the advantage of having an established year-round helicopter base. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 5-1 Figure 5.1 Project Access Source:Pretivm Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 5-2 Infrastructure The exploration access road from Highway 37 is complete and in use (Figure 5.1). There are no local resources other than abundant water for any drilling work.The nearest infrastructure is the town of Stewart, approximately 65km to the south, which has a minimum of supplies and personnel.The towns of Terrace and Smithers are also located in the same general region as the Property.Both are directly accessible by daily air service from Vancouver. The nearest railway is the Canadian National Railway Yellowhead route, which is located approximately 220km to the southeast.This line runs east-west and terminates at the deep water port of Prince Rupert on the west coast of BC. Stewart, BC, the most northerly ice-free shipping port in North America, is accessible to store and ship concentrates.At the effective date of this report, the Wolverine and Huckleberry mines were shipping material via this terminal. A high-voltage, 138kV transmission line currently services Stewart, BC, and has sufficient capacity to provide power to the Project.BC Hydro is completing a facilities study in respect of the interconnection of a transmission line servicing the Project with the 138kV transmission line servicing the town of Stewart, BC (Figure 5.1).The study is expected to be completed in mid-2014. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 5-3 HISTORY Information in this section has been excerpted and updated from Jones (2013). Early Exploration In 1935, copper-molybdenum mineralization was discovered on the Sulphurets property by prospectors in the vicinity of the Main Copper Zone, approximately 6km northwest of Brucejack Lake; however, these claims were not staked until 1960.From 1935 to 1959, the area was relatively inactive with respect to prospecting; however, it was intermittently evaluated by a number of different parties, and resulted in the discovery of several small copper and gold-silver occurrences in the Sulphurets-Mitchell Creek area.In 1960, Granduc Mines Ltd. (Granduc) and Alaskan prospectors staked the main claim group, covering the known copper and gold-silver occurrences, which collectively became known as the Sulphurets property.This was the start of what could be termed the era of modern exploration (Table 6.1). Table 6.1 Exploration History of the Sulphurets Property Between 1960 and 2008 Date Exploration 1960to 1979 Granduc continued exploration, conducting further geological mapping, lithogeochemical sampling, trenching, and diamond drilling on known base and precious metal targets north and northwest of Brucejack Lake.This resulted in the discovery of gold-silver mineralization in the Hanging Glacier area and molybdenum on the south side of the Mitchell zone. Esso Minerals Canada Ltd. (Esso) optioned the Property from Granduc and subsequently completed an extensive program consisting of mapping, trenching, and geochemical sampling that resulted in the discovery of several showings including the Snowfield, Shore, West, and Galena zones.Gold was discovered on the peninsula at Brucejack Lake near the Shore Zone. 1982and 1983 Exploration was confined to gold- and silver-bearing vein systems in the Brucejack Lake area at the southern end of the Sulphurets property from 1982to 1983.Drilling was concentrated in 12silver and gold-bearing structures, including the Near Shore and West zones, located 800m apart near Brucejack Lake.Drilling commenced on the Shore Zone. 1983and 1984 Esso continued work on the Sulphurets property and (in 1984) outlined a deposit on the west Brucejack Zone. Esso dropped the option on the Sulphurets property. The Sulphurets property was optioned by Newhawk Gold Mines Ltd. (Newhawk) and Lacana Mining Corp. (Lacana) from Granduc under a three-way joint venture (JV) (the Newcana JV).The Newcana JV completed work on the Snowfield, Mitchell, Golden Marmot, Sulphurets Gold, and Main Copper zones, along with lesser known targets. table continues… Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 6-1 Date Exploration 1986to 1991 Between 1986and 1991, the Newcana JV spent approximately $21million developing the West Zone and other smaller precious metal veins, on what would later become the Bruceside property.In addition to surface work, a total of 5,276m of exploratory underground drifting and 33,750m of underground drilling in 442drillholes was completed on the West Zone between 1987and 1990. 1991and 1992 Newhawk officially subdivided the Sulphurets claim group into the Sulphside and Bruceside properties and optioned the Sulphside property (including the Sulphurets and Mitchell zones) to Placer Dome Inc. (Placer Dome).From 1991to 1994, joint venture exploration continued on the Bruceside property, including property-wide trenching; mapping; airborne surveys; and surface drilling, evaluating various surface targets including the Shore; Gossan Hill; Galena Hill; Maddux; and SG zones.Newhawk purchased Granduc’s interest in the Snowfield Property in early 1992. Six holes were drilled at the Shore Zone, totalling 1,200m, to test its continuity and to determine its relationship to the West and R-8zones.Results varied from 37g/t gold over 1.5m, to 13g/t gold over 4.9m (www.infomine.com). Exploration in the Bruceside property consisted of detailed mapping and sampling in the vicinity of the Gossan Hill Zone, and 7,352m of diamond drilling (in 20drillholes) primarily on the West, R-8, Shore, and Gossan Hill zones.Mapping, trenching, and drilling of the highest priority targets were conducted on 10of the best deposits (including the West Zone). Granduc merged with Black Hawk to form Black Hawk Mining Inc. (Black Hawk). 1997and 1998 No exploration or development work was carried out on the Snowfield and Bruceside properties (Budinski et al. 2001). Silver Standard Resources Inc. (Silver Standard) acquired Newhawk and with it, Newhawk’s 100% interest in the Snowfield property and 60% interest in the Bruceside property (www.infomine.com). Silver Standard entered into an agreement with Black Hawk whereby Silver Standard acquired Black Hawk’s 40% direct interest in the Bruceside property, giving Silver Standard a 100% interest in the Bruceside property, which it subsequently renamed the Brucejack Project. 1999to 2008 No exploration or development work was carried out on the Snowfield and Brucejack properties during the period from 1999to 2008. Exploration by Silver Standard Resources Inc. (2001-2010) In 2009, Silver Standard began their first work on the Property following its acquisition.The 2009 program included drilling, rock-chip and channel sampling, and re-sampling of historical drill core.Based on its successful bulk tonnage drilling on the Snowfield Property, Silver Standard designed the 2009 Brucejack drill program test for additional bulk tonnage resources on the Brucejack Property. The 2009 program tested five zones with 37 drillholes totalling 18,000m.A total of 12 drillholes were targeted at what would become the VOK.Drillhole SU-012 (Figure 6.1) is credited as being the discovery drillhole for the VOK intersecting 16,948.5g/t gold over 1.5m. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 6-2 Figure 6.1 Examples of High Grade Gold Intersections in the VOK a b c d Source:Pretivm Notes: Dendritic latticework electrum in quartz-carbonate vein in: a) discovery drillhole SU-012; b) drillhole SU-084; c) drillhole SU-115; and d) drillhole SU-452; core in photographs is HQ diameter. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 6-3 The 2010 drill program, which totalled 33,480m in 73 drillholes, was designed to continue definition of the bulk tonnage mineralization as well as to determine the nature and continuity of the high-grade mineralization observed at VOK.Approximately one third of the 2010 drilling targeted the VOK and included gold intersections of up to 5,840g/t gold.The bulk tonnage drilling achieved its intended goal through the definition of more than 20Moz at Brucejack (8Moz in Measured and Indicated and 12.5Moz gold in Inferred, at a 0.3g/t AuEq cut-off; Ghaffari et al. 2011).The relatively dense drilling from the bulk tonnage drilling program, with drill spacings of 100m by 100m to 50m by 50m, formed the basis upon which the bulk tonnage resource model was built.Numerous high-grade intersections were defined as part of this drilling, allowing for the initial delineation of high-grade mineralization trends. In 2010, Silver Standard proceeded with the sale of the Snowfield and Brucejack projects to a company formed by the former president specifically to acquire the projects (Pretivm Resources Inc.). Previous Feasibility Studies on the Property (1990) Corona Corporation (Corona) completed a feasibility study on a proposed underground mine with decline access for the Sulphurets Project (West and R-8 Zones only) in 1990.Total operating costs of $145/t were estimated based on a 350-t/d mill facility for processing, a capital cost of $42.7million and a 6.7% pre-tax return at a price of US$400/oz gold and $5/oz silver.The study concluded that higher metal prices must be realized before a production decision could be taken. The reader is cautioned that the above mentioned 1990 Corona Sulphurets Project feasibility study is no longer relevant, is not NI43-101 compliant, and should not be relied upon. Prior Mineral Production In the 1980s, in excess of 5km of underground ramps, level development and raises were completed on the West Zone down to the 1100 Level.In 1993, a Project Approval Certificate was issued in respect of the Project by the Minister of Sustainable Resource Management and Minister of Energy and Mines for the Province of BC.The mine was not developed and the certificate as amended expired in 2006.Prior to 2013, no ore had been mined or processed from the Property, including the West Zone. Preliminary Economic Assessment (2010) Silver Standard commissioned Wardrop Engineering Inc. (Wardrop; now Tetra Tech) to complete a preliminary economic assessment (PEA) on the combined bulk-tonnage resources of the Brucejack and Snowfield projects in 2010 (Wardrop 2010). The following consultants were commissioned to complete the component studies for the NI43-101 technical report: Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 6-4 · Wardrop: processing, infrastructure, capital and operating cost estimates, and financial analysis · AMC: mining · P&E Mining Consultants Inc. (P&E): mineral resource estimate · Rescan: environmental aspects, waste and water treatment · BGC: tailings impoundment facility, waste rock and water management, and geotechnical design for the open pit slopes. Based on the results of the PEA, it was recommended that Silver Standard continue with the next phase, a prefeasibility study, in order to identify opportunities and further assess bulk-tonnage viability of the Property.This report was re-issued for Pretivm in October 2010.The report, however, is no longer current. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 6-5 GEOLOGICAL SETTING AND MINERALIZATION Information in this section has been excerpted and condensed from Jones (2013).The reader should refer to Jones (2013) for detailed information. Regional Geological Setting The Property is located in the western Stikine terrane (Stikinia), the largest and westernmost of several exotic terranes in the Intermontane Belt of the Canadian Cordillera (Figure 7.1).Stikinia is interpreted as an intra-oceanic island arc terrane, formed between mid-Palaeozoic to Middle Jurassic time, when it was accreted to the North American continental margin (about 173Ma; e.g., Nelson and Colpron 2007; Evenchick et al. 2007; Gagnon et al. 2012).Western Stikina was subsequently strongly deformed during the Cretaceous accretion of the outboard Insular Belt terranes (about 110Ma; Kirkham and Margolis 1995). Volcano-sedimentary rocks and related Early Jurassic plutons in the north-west part of Stikina represent an exceptionally metals-rich tectonic assemblage in BC (e.g., Nelson et al. 2013).This area includes volcanogenic massive sulphide deposits (e.g., Granduc, Dolly Varden-Torbrit, Anyox, and Eskay Creek), alkaline porphyry copper-gold deposits (e.g., Kerr, Sulphurets, Mitchell, Snowfield), and transitional epithermal intrusion-related precious metal deposits (e.g., Brucejack, Silbak-Premier, Big Missouri, Red Mountain, and Homestake Ridge). The Property is located on the eastern limb of the McTagg Anticlinorium, the northern closure of the Stewart-Iskut culmination (Figure 7.1).As a result, rocks on the Property are tilted, as well as folded, and generally display a progressive younging towards the east.Volcanic arc-related rocks of the Triassic Stuhini Group form the core of the anticlinorium, and are successively replaced outwards by volcanic arc-related rocks of the Lower Jurassic Hazelton Group and clastic basin-fill sedimentary rocks of the Middle to Upper Jurassic Bowser Lake Group. The McTagg Anticlinorium is cut by a series of thrusts (e.g., south-east directed Mitchell Thrust) of mid-Cretaceous age, and late-stage brittle faults of probable Tertiary age, including the northerly trending Brucejack Fault. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 7-1 Figure 7.1 Location of Brucejack and Snowfield Deposits in the Northwest-trending Structural Culmination of Lower Jurassic Rocks of the Stikine Terrane on the Western Side of the Bowser Basin Source:Pretivm Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 7-2 Brucejack Property Geology The Property is largely underlain by volcano-sedimentary rocks of the Lower Jurassic Hazelton Group.These rocks unconformably overlie volcanic arc sedimentary rocks of the Upper Triassic Stuhini Group along the westernmost part of the Property. Gold (± silver) mineralization is hosted in predominantly sub-vertical vein, vein stockwork, and subordinate vein breccia systems of variable intensity, throughout the alteration band.The stockwork systems display both parallel and discordant relationships to stratigraphy.The stockwork systems are relatively continuous along strike (several tens of metres to several hundreds of metres). Several mineralization zones have been explored to varying degrees, including (from south to north): Bridge Zone, VOK, West Zone, Gossan Hill, Shore Zone, and SG Zone (Ireland et al. 2013) (Figure 7.2).There are numerous relatively unexplored mineralization showings within the alteration band across the Property that are between the main mineralization zones, highlighting the exceptional exploration potential of the Property. High grade gold mineralization in the VOK, the current focus of the Project, occurs in a series of west-northwest (and subordinate west-southwest) trending sub-vertical corridors of structurally reoriented vein stockworks and vein breccias.Stockwork mineralization displays both discordant and concordant relationships to the volcanic pile stratigraphy.Gold is typically present as gold-rich electrum within deformed quartz-carbonate (±adularia?) vein stockworks, veins, and subordinate vein breccias, with grades ranging up to 41,582g/t gold and 27,725g/t silver over 0.5m. Recent underground exploration carried out as a part of the bulk sample program confirmed the location of corridors of stockwork-style mineralization and the lithological contacts in this part of the deposit (within the VOK).In addition the work resulted in the recognition of sub-vertical north-northeasterly trending deformed, curviplanar, and sheared quartz-carbonate veins containing abundant visible electrum.These structures are interpreted as structurally-controlled fluid conduits that were active during development of the porphyry system and associated volcanic pile in the early Jurassic, and which were reactivated during Cretaceous deformation. The VOK deposit is currently defined over 1,200m in east-west extent, 600m in north-south extent, and 650m in depth.The West Zone appears to form the northern limb of an anticline that links up with the VOK in the south, and the southern limb of a syncline that extends further to the north.This zone, which is currently defined over 590m along its northwest strike, 560m across strike, and down to 650m in depth, is open to the northwest, southeast, and at depth to the northeast. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 7-3 Figure 7.2 Geological Map of the Property Showing Location of Defined Mineralized Zones and their Association with the Arcuate Band of Quartz-sericite-pyrite Alteration (shown in yellow) Note:Enlarged legend provided in Figure 7.3 Source: Pretivm Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 7-4 Figure7.3 Brucejack Property Geology Legend for Figure 7.2 figure continues… Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 7-5 Figure7.3 (con’t) Brucejack Property Geology Legend for Figure 7.2 figure continues… Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 7-6 Figure7.3 (con’t) Brucejack Property Geology Legend for Figure 7.2 Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 7-7 DEPOSIT TYPES Information in this section has been excerpted and condensed from Jones (2013).The reader should refer to Jones (2013) for detailed information. Mineralized zones on the Property are considered to represent a deformed porphyry-related transitional to intermediate sulphidation epithermal high-grade gold-silver vein, vein stockwork, and vein breccia system that formed between approximately 192 to 190Ma and 184Ma (Figure 8.1).Initial disseminated mineralization and sulphidation of the host rocks occurred within the evolving intra-arc basin.Progressive development and telescoping of the porphyry system in the volcanic pile resulted in a widespread zonation of porphyry-style alteration and mineralization, and multiple stages of vein and alteration overprinting.Epithermal mineralization is considered to have been superimposed on earlier porphyry-associated alteration and mineralization between approximately 185Ma and 183Ma, utilizing the structural framework generated in response to syn-arc deformation.Intrusion of post-mineral intermediate dykes at circa 183Ma reflect the waning of the system. Gold concentration and subsequent deposition probably occurred as a result of complex interactions between various physicochemical parameters (e.g., pressure, temperature, pH, activities of oxygen, sulphur, and other volatiles, concentration of dissolved salts, differential permeability of the volcanic pile) in the magmatic-heated sea-water hydrothermal system developed above the pulsing porphyry system. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 8-1 Figure 8.1 Schematic Showing Relative Position of the Brucejack Deposit to a Porphyry Copper-gold System Source:Pretivm Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 8-2 EXPLORATION Information in this section has been excerpted and condensed from Jones (2013).The reader should refer to Jones (2013) for detailed information. In 2011, following the acquisition of the Project in late 2010, Pretivm management decided to shift the exploration focus from the open pit bulk-tonnage approach in favour of a more selective underground high-grade mining approach.Table 9.1 provides a summary of the exploration carried out since the acquisition of the Project. Table 9.1 Exploration of the Brucejack Deposit Date Exploration A bulk-tonnage resource update was released in February 2011with a high-grade sensitivity for the VOK. Brownfields exploration included detailed surface geological mapping, limited surface sampling, and limited geophysics (Spartan magnetotelluric survey; refer to Ireland et al. 2013). A total of 178diamond drillholes were completed, totalling 72,805m.The program targeted previously defined high-grade intersections primarily in the VOK (60% of the total), but also in the Gossan Hill, Shore, West, and Bridge zones. Dewatering of the historical West Zone underground development was carried out to assess the condition of the workings and determine if the workings could be used as a launching point for a development drive to the VOK. Detailed Brownfields surface geological mapping and associated supplementary surface geochemical sampling was continued. A total of 301drillholes were completed, totalling 105,500m of drilling during the 2012drilling program.Zones within 150m of surface were drilled at 12.5m centres, with the deeper parts (down to about 350m below surface) being drilled at approximately 25m centres.Drilling at greater depths was generally only able to reliably achieve 50m centres. The results of the 2012drilling were incorporated into a revised Mineral Resource estimate (Jones 2012b).This resource estimate formed the basis for a feasibility study on the Property, which was completed in June 2013(Ireland et al. 2013). A total of 24surface diamond drillholes (5,200m) were completed in drillholes SU-590to SU-626. Surface geological mapping and supplementary surface geochemical sampling was continued albeit with a more Greenfields exploration goal (i.e., focussing on the broader area within Pretivm’s claims) than in previous years. Pretivm elected to extract a bulk sample to further evaluate the geological interpretation and Mineral Resource estimate for the VOK deposit as discussed below. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 9-1 Bulk Sample The original bulk sample location and layout was discussed and prepared in agreement with the input of independent consultants.The bulk sample location was selected such that the mineralization, grade, and drilling density in the bulk sample area was representative of the Mineral Resources from the November 2012 Mineral Resource estimate, and covered areas of both low- and high-grade mineralization, so as to test the predictability of the Mineral Resource estimate across the grade spectrum.Figure 9.1 illustrates the location of the planned and actual bulk sample collected. Owing to the legislative restrictions on the maximum extractable tonnage as part of the bulk sample program (10,000t), Pretivm decided to test a larger area around the bulk sample workings through underground drilling.A total of 16,500m of underground drilling at 7.5m centres was planned to drill off an area measuring 120m along strike, 60 to 90m across strike, and 60m above and below the 1,345m Level.An additional 16,500m of underground exploration drilling was designed to test targets outside of the bulk sample area. Geological mapping (face, back, and ribs), channel, and chip sampling were conducted on a round-by-round basis. The bulk sample was collected in a series of nominal 100-t rounds in underground development, and processed through a sample tower on site.Each nominal 100-t round was split down to two 30kg samples after processing through the sample tower, however, the variability in grades from the sample tower on each 100-t round was considered too high to give an accurate representation of the grade of each round. The bulk sample material from each round (minus the sample splits collected at the sample tower) was sent as defined parcels to the Contact Mill in Philipsburg, Montana, US, for processing.This was done to provide a comprehensive dataset for reconciliation purposes. Mill results from processing the bulk sample were used to test the validity of the estimation method used for the previous November 2013 Mineral Resource and to potentially refine the method for the updated December 2013 Mineral Resource (Section 13.2). The results of the processing were compared with the results of the sample tower and this confirmed the poor accuracy of the sample tower results.There was no further use of the sample tower results. Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 9-2 Figure 9.1 Planned (top) Versus Actual Completed (bottom) Bulk Sample Area Layout on the 1,345 m Level, VOK Deposit Pretium Resources Inc. 1491990100-REP-R0001-01 Feasibility Study and Technical Report Update on the Brucejack Project, Stewart, BC 9-3 DRILLING Information in this section has been excerpted from Jones (2013).The reader should refer to Jones (2013) for detailed information. Table 10.1 summarizes the drilling carried out on the Property. Table 10.1 Drilling on the Brucejack Deposit Date Exploration Historical 1960-1990 ● 452surface diamond drillholes (60,854m) in West Zone, Shore Zone, Galena Hill and Gossan Hill. ● 442underground diamond drillholes off the West Zone exploration ramp (33,750m), providing a drill density of approximately 5m centres between 5m and 10m spaced sections. Silver Standard 2009 ● 17,846m in 37drillholes, of which 2,913m in 6drillholes were targeted at the VOK.This program successfully discovered several areas with bulk tonnage mineralizationwithin which were locally discreet high grade intersections Silver Standard 2010 ● 73diamond drillholes were completed which totalled 33,480m.Of this, 11drillholes comprising 3,693m were targeted at the VOK, and two drillholes, totalling 1,119m at the footwall of West Zone.In the VOK, wide spaced drilling intersected enough high grade mineralization to confirm the exploration potential of the zone. Pretium 2011 ● 178drillholes were completed totalling 72,805m, focusing on defining high grade resources.Included in this were 97drillholes (41,219m) targeted at the VOK, 16drillholes (7,471m) at West Zone, and 21drillholes (7,220m) targeting the surrounding areas. Pretium 2012 ● The 2012diamond drill program was focused on defining the high grade resource in the VOK. 301drillholes were completed, totalling 105,500m of drilling during the 2012drilling program.Zones within 150m of surface were drilled at 12.5m centres, with the deeper parts (down to about 350m below surface) being drilled at approximately 25m centres.Drilling at greater depths was generally only able to reliably achieve 50m centres. Pretium 2012 ● As part of the bulk sample program, 409underground diamond drillholes (38,840m) were completed with 200of these drillholes (16,640m) being in the bulk sample area, and the remainder (209drillholes totalling 22,200m) testing targets outside of the bulk sample area. ●
